Execution Version





















AMENDED AND RESTATED ABL GUARANTEE AND COLLATERAL AGREEMENT
made by
UNIVAR INC.
and certain of its Domestic Subsidiaries,
in favor of
BANK OF AMERICA, N.A.
as Collateral Agent
Dated as of July 28, 2015
as Amended and Restated on February 28, 2019











--------------------------------------------------------------------------------



TABLE OF CONTENTS

Page
SECTION 1
Defined Terms
1.1 Definitions
2
1.2 Other Definitional Provisions
10
1.3 Amendment and Restatement
10
SECTION 2
Guarantee
2.1 Guarantee
11
2.2 Right of Contribution
12
2.3 No Subrogation
12
2.4 Amendments, etc. with Respect to the Obligations
13
2.5 Guarantee Absolute and Unconditional
13
2.6 Reinstatement
14
2.7 Payments
15
SECTION 3
Grant of Security Interest
3.1 Grant
15
3.2 Pledged Collateral
16
3.3 Certain Limited Exceptions
16
3.4 Intercreditor Relations
19
SECTION 4
Representations and Warranties
4.1 Representations and Warranties of Each Guarantor
20
4.2 Representations and Warranties of Each Grantor
20
4.3 Representations and Warranties of Each Pledgor
23
SECTION 5
Covenants
5.1 Covenants of Each Guarantor
24
5.2 Covenants of Each Grantor
24
5.3 Covenants of Each Pledgor
28
SECTION 6
Remedial Provisions
6.1 Certain Matters Relating to Accounts
30
6.2 Communications with Obligors; Grantors Remain Liable
32
6.3 Pledged Stock
32
6.4 Proceeds to Be Turned Over to the Collateral Agent
33

-i-

--------------------------------------------------------------------------------




Page
6.5 Application of Proceeds
33
6.6 Code and Other Remedies
34
6.7 Registration Rights
34
6.8 Waiver; Deficiency
35
SECTION 7
The Collateral Agent
7.1 Collateral Agent’s Appointment as Attorney-in-Fact, etc.
36
7.2 Duty of Collateral Agent
37
7.3 Financing Statements
38
7.4 Authority of Collateral Agent
38
7.5 Right of Inspection
38
SECTION 8
Non-Lender Secured Parties
8.1 Rights to Collateral
39
8.2 Appointment of Agent
40
8.3 Waiver of Claims
40
8.4 Designation of Non-Lender Secured Parties
40
SECTION 9
Miscellaneous
9.1 Amendments in Writing
41
9.2 Notices
41
9.3 No Waiver by Course of Conduct; Cumulative Remedies
41
9.4 Enforcement Expenses; Indemnification
41
9.5 Successors and Assigns
42
9.6 Set-Off
42
9.7 Counterparts
42
9.8 Severability
43
9.9 Section Headings
43
9.10 Integration
43
9.11 GOVERNING LAW
43
9.12 Submission to Jurisdiction; Waivers
43
9.13 Acknowledgments
44
9.14 WAIVER OF JURY TRIAL
44
9.15 Additional Granting Parties
45
9.16 Releases
45
9.17 Judgment
46
9.18 Transfer Tax Acknowledgment
47





-ii-

--------------------------------------------------------------------------------




SCHEDULES
Schedule 1 — Notice Addresses of Granting Parties
Schedule 2 — Pledged Securities
Schedule 3 — Perfection Matters
Schedule 4A — Financing Statements
Schedule 4B — Jurisdiction of Organization
Schedule 5 — Intellectual Property
Schedule 6 — Commercial Tort Claims
ANNEXES
Annex 1 — Acknowledgement and Consent of Issuers who are not Granting Parties
Annex 2 — Assumption Agreement
Annex 3 — Supplemental Agreement



-iii-

--------------------------------------------------------------------------------



AMENDED AND RESTATED ABL GUARANTEE AND COLLATERAL AGREEMENT
AMENDED AND RESTATED ABL GUARANTEE AND COLLATERAL AGREEMENT, dated as of July
28, 2015, as amended and restated as of February 28, 2019, made by UNIVAR INC.,
a Delaware corporation (the “U.S. Parent Borrower”) and certain Domestic
Subsidiaries of the U.S. Parent Borrower from time to time party hereto (the
“U.S. Subsidiary Borrowers”), in favor of BANK OF AMERICA, N.A., as collateral
agent for the Secured Parties (as defined below) (in such capacity, and together
with its successors and assigns in such capacity, the “Collateral Agent”) and
U.S. administrative agent (in such capacity, and together with its successors
and assigns in such capacity, the “Administrative Agent”) for the banks and
other financial institutions (collectively, the “Lenders”; individually, a
“Lender”) from time to time parties to the Credit Agreement described below.
W I T N E S S E T H :
WHEREAS, pursuant to that certain Amended and Restated ABL Credit Agreement,
dated as of the date hereof (as amended, waived, supplemented or otherwise
modified from time to time, together with any agreement extending the maturity
of, or restructuring, refunding, refinancing or increasing the Indebtedness
under such agreement or successor agreements, the “Credit Agreement”), among the
U.S. Parent Borrower, the U.S. Subsidiary Borrowers party thereto, Univar Canada
Ltd., as Canadian Borrower, the Collateral Agent, the Administrative Agent, Bank
of America, N.A. (acting through its Canadian branch), as Canadian
administrative agent and the other parties from time to time party thereto, the
Lenders have severally agreed to make extensions of credit to the Borrowers upon
the terms and subject to the conditions set forth therein;
WHEREAS, the Granting Parties (as defined below), the Administrative Agent and
the Collateral Agent entered into that certain ABL Collateral Agreement dated as
of July 28, 2015 (as amended, waived, supplemented or otherwise modified from
time to time prior to the date hereof, the “Original ABL Collateral Agreement”);
WHEREAS, each Borrower is a member of an affiliated group of companies that
includes the U.S. Parent Borrower, the U.S. Subsidiary Borrowers and any other
wholly owned Domestic Subsidiary of the U.S. Parent Borrower that becomes a
party hereto from time to time after the date hereof (all of the foregoing
collectively, the “Granting Parties”);
WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrowers to make valuable transfers to one
or more of the other Granting Parties in connection with the operation of their
respective businesses;
WHEREAS, each Borrower and the other Granting Parties are engaged in related
businesses, and each such Granting Party will derive substantial direct and
indirect benefit from the making of the extensions of credit under the Credit
Agreement;
WHEREAS, it is a condition to the obligation of the Lenders to make their
respective extensions of credit under the Credit Agreement that the Granting
Parties shall execute and deliver this Agreement to the Collateral Agent for the
benefit of the Secured Parties; and
WHEREAS, the Collateral Agent has entered into the Intercreditor Agreement (as
amended, amended and restated, waived, supplemented or otherwise modified from
time to time (subject to Subsection 9.1), the “ABL Intercreditor Agreement”).



--------------------------------------------------------------------------------



NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the
Borrowers thereunder, each Granting Party hereby agrees with the Administrative
Agent and the Collateral Agent to amend and restate the Original ABL Collateral
Agreement as follows, and each Granting Party hereby agrees with the
Administrative Agent and the Collateral Agent, for the benefit of the Secured
Parties as follows:
SECTION 1
Defined Terms
1.1 Definitions.
(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement, and
the following terms that are defined in the Code (as in effect on the date
hereof) are used herein as so defined: Cash Proceeds, Chattel Paper, Commercial
Tort Claims, Deposit Accounts, Documents, Electronic Chattel Paper, Equipment,
Farm Products, Fixtures, General Intangibles, Goods, Letter-of-Credit Rights,
Money, Promissory Notes, Records, Securities, Securities Accounts and Supporting
Obligations.
(b) The following terms shall have the following meanings:
“ABL Intercreditor Agreement”: as defined in the recitals hereto.
“Accounts”: all accounts (as defined in the Code) of each Grantor, including,
without limitation, all Accounts (as defined in the Credit Agreement) and
Accounts Receivable of such Grantor.
“Accounts Receivable”: any right to payment for goods sold or leased or for
services rendered, which is not evidenced by an instrument (as defined in the
Code) or Chattel Paper; provided that, solely for purposes of Subsections 4.2.5,
5.2.8, 6.1, 6.2 and 6.4 hereof, “Accounts Receivable” means any right to payment
for goods sold or leased or for services rendered, whether or not evidenced by
an instrument (as defined in the Code) or Chattel Paper.
“Additional ABL Agent”: as defined in the ABL Intercreditor Agreement.
“Additional ABL Collateral Documents”: as defined in the ABL Intercreditor
Agreement.
“Additional ABL Obligations”: as defined in the ABL Intercreditor Agreement.
“Additional ABL Secured Parties”: as defined in the ABL Intercreditor Agreement.
“Additional Agent”: as defined in the ABL Intercreditor Agreement.
“Additional Credit Facility”: as defined in the ABL Intercreditor Agreement.
“Additional Term Obligations”: as defined in the ABL Intercreditor Agreement.
“Adjusted Net Worth”: of any Guarantor at any time, the greater of (x) $0 and
(y) the amount by which the fair saleable value of such Guarantor’s assets on
the date of the respective payment
-2-

--------------------------------------------------------------------------------



hereunder exceeds its debts and other liabilities (including contingent
liabilities, but without giving effect to any of its obligations under this
Agreement or any other Loan Document, or pursuant to its guarantee with respect
to any Indebtedness then outstanding under the Senior Notes, the Cash Flow
Credit Facility, any Additional Credit Facility or any Assumed Indebtedness) on
such date.
“Administrative Agent”: as defined in the preamble hereto.
“Agreement”: this Amended and Restated ABL Guarantee and Collateral Agreement,
as the same may be amended, restated, supplemented, waived or otherwise modified
from time to time.
“Applicable Law”: as defined in Subsection 9.8.
“Bank Products Agreement”: any agreement pursuant to which a bank or other
financial institution agrees to provide (a) treasury services, (b) credit card,
merchant card, purchasing card or stored value card services (including, without
limitation, the processing of payments and other administrative services with
respect thereto), (c) cash management services (including, without limitation,
controlled disbursements, automated clearinghouse transactions, return items,
netting, overdrafts, depository, lockbox, stop payment, electronic funds
transfer, information reporting, wire transfer and interstate depository network
services) and (d) other banking products or services as may be requested by any
Grantor (other than letters of credit and other than loans except indebtedness
arising from services described in clauses (a) through (c) of this definition).
“Bank Products Provider” shall mean any Person that has entered into a Bank
Products Agreement with a Grantor with the obligations of such Grantor
thereunder being secured by one or more Loan Documents as designated by the U.S.
Parent Borrower in accordance with Section 8.4 hereof (provided that no Person
shall, with respect to any Bank Products Agreement, be at any time a Bank
Products Provider with respect to more than one Credit Facility).
“Bankruptcy Case”: (i) the U.S. Parent Borrower or any of its Subsidiaries
commencing any case, proceeding or other action (A) under any existing or future
law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, conservatorship or relief of debtors, seeking to
have an order for relief entered with respect to it, or seeking to adjudicate it
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or the U.S. Parent Borrower or any of its
Subsidiaries making a general assignment for the benefit of its creditors; or
(ii) there being commenced against the U.S. Parent Borrower or any of its
Subsidiaries any case, proceeding or other action of a nature referred to in
clause (i) above which (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of 60 days.
“Borrower Obligations”: the collective reference to all obligations of the
Borrowers from time to time arising under or in respect of (i) the due and
punctual payment of the principal of and premium, if any, and interest and fees,
if any (including interest and fees accruing during (or that would accrue but
for) the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans and Letters of Credit and reimbursement obligations, when and as due,
whether at maturity, by acceleration, upon one or more dates set for prepayment
or otherwise and (ii) all other obligations and liabilities, including fees,
costs, expenses and indemnities, whether primary, secondary, direct, contingent,
fixed or otherwise (including
-3-

--------------------------------------------------------------------------------



monetary obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the U.S. Parent Borrower and the other Loan
Parties under the Credit Agreement and the other Loan Documents, any Hedging
Agreement entered into with any Hedging Provider, any Bank Products Agreement
entered into with any Bank Products Provider or any Guarantor Obligation of the
U.S. Parent Borrower or any of its Subsidiaries as to which any Secured Party is
a beneficiary (including any Management Guarantee entered into with any
Management Credit Provider) or any other document made, delivered or given in
connection therewith, in each case whether on account of principal, interest,
reimbursement obligations, amounts payable in connection with any such Bank
Products Agreement or a termination of any transaction entered into pursuant to
any such Hedging Agreement, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all reasonable fees, expenses and disbursements
of counsel to the Administrative Agent or any other Secured Party that are
required to be paid by the U.S. Parent Borrower pursuant to the terms of the
Credit Agreement or any other Loan Document); provided that the Borrower
Obligations shall not include any Excluded Swap Obligations.
“Code”: the Uniform Commercial Code as from time to time in effect in the State
of New York.
“Collateral”: as defined in Section 3; provided that, for purposes of Section 8,
“Collateral” shall have the meaning assigned to such term in the Credit
Agreement.
“Collateral Account Bank”: a bank which at all times is the Collateral Agent or
a Lender or an affiliate thereof as selected by the relevant Grantor and
consented to in writing by the Collateral Agent (such consent not to be
unreasonably withheld or delayed).
“Collateral Agent”: as defined in the preamble hereto.
“Collateral Proceeds Account”: a non-interest bearing cash collateral account
established and maintained by the relevant Grantor at an office of the
Collateral Account Bank in the name, and in the sole dominion and control of,
the Collateral Agent for the benefit of the Secured Parties.
“Collateral Representative”: (i) the Term Loan Collateral Representative or the
ABL Collateral Representative (each as defined in the ABL Intercreditor
Agreement) with respect to the ABL Intercreditor Agreement and (ii) if any other
Intercreditor Agreement is executed and then in effect, the Person acting as
representative for the Collateral Agent and the Secured Parties thereunder for
the applicable purpose contemplated by this Agreement.
“Commercial Tort Action”: any action, other than an action primarily seeking
declaratory or injunctive relief with respect to claims asserted or expected to
be asserted by Persons other than the Grantors, that is commenced by a Grantor
in the courts of the United States of America, any state or territory thereof or
any political subdivision of any such state or territory, in which any Grantor
seeks damages arising out of torts committed against it that would reasonably be
expected to result in a damage award to it exceeding $20,000,000.
“Contracts”: with respect to any Grantor, all contracts, agreements, instruments
and indentures in any form and portions thereof, to which such Grantor is a
party or under which such Grantor or any property of such Grantor is subject, as
the same may from time to time be amended, supplemented, waived or otherwise
modified, and all rights of such Grantor thereunder, including, without
limitation, (i) all rights of such Grantor to receive moneys due and to become
due to it thereunder or in connection
-4-

--------------------------------------------------------------------------------



therewith, (ii) all rights of such Grantor to damages arising thereunder and
(iii) all rights of such Grantor to perform and to exercise all remedies
thereunder.
“Copyright Licenses”: with respect to any Grantor, all United States written
license agreements of such Grantor providing for the grant by or to such Grantor
of any right under any United States copyright of such Grantor, other than
agreements with any Person who is an Affiliate or a Subsidiary of the U.S.
Parent Borrower or such Grantor, including, without limitation, any material
license agreements listed on Schedule 5, subject, in each case, to the terms of
such license agreements, and the right to prepare for sale, sell and advertise
for sale, all Inventory now or hereafter covered by such licenses.
“Copyrights”: with respect to any Grantor, all of such Grantor’s right, title
and interest in and to all United States copyrights, whether or not the
underlying works of authorship have been published or registered, all United
States copyright registrations and copyright applications, including, without
limitation, any copyright registrations and copyright applications listed on
Schedule 5, and (i) all renewals thereof, (ii) all income, royalties, damages
and payments now and hereafter due and/or payable with respect thereto,
including, without limitation, payments under all licenses entered into in
connection therewith, and damages and payments for past or future infringements
thereof and (iii) the right to sue or otherwise recover for past, present and
future infringements and misappropriations thereof.
“Credit Agreement”: as defined in the recitals hereto.
“Credit Facility”: as defined in the ABL Intercreditor Agreement.
“Discharge of Additional ABL Obligations”: as defined in the ABL Intercreditor
Agreement.
“Excluded Assets”: as defined in Subsection 3.3.
“Foreign Intellectual Property”: any right, title or interest in or to any
copyrights, copyright licenses, patents, patent applications, patent licenses,
trade secrets, trade secret licenses, trademarks, service marks, trademark and
service mark applications, trade names, trade dress, trademark licenses,
technology, know-how and processes or any other intellectual property governed
by or arising or existing under, pursuant to or by virtue of the laws of any
jurisdiction other than the United States of America or any state thereof.
“Granting Parties”: as defined in the recitals hereto.
“Grantor”: the U.S. Parent Borrower, the U.S. Subsidiary Borrowers that are
party hereto and any other Domestic Subsidiary of the U.S. Parent Borrower that
becomes a party hereto from time to time following the date hereof.
“Guarantor Obligations”: with respect to any Guarantor, the collective reference
to (i) the Borrower Obligations guaranteed by such Guarantor pursuant to Section
2 and (ii) all obligations of the Guarantors from time to time arising under or
in respect of the due and punctual payment of (a) the principal of and premium,
if any, and interest and fees, if any (including interest and fees accruing
during (or that would accrue but for) the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Loans and Letters of Credit and
reimbursement obligations, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise and (b) all
other obligations and liabilities, including fees,
-5-

--------------------------------------------------------------------------------



costs, expenses and indemnities, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), of the U.S.
Parent Borrower and the other Loan Parties under the Credit Agreement and the
other Loan Documents, any Hedging Agreement entered into with any Hedging
Provider, any Bank Products Agreement entered into with any Bank Products
Provider, or any Guarantor Obligation of the U.S. Parent Borrower or any of its
Subsidiaries as to which any Secured Party is a beneficiary (including any
Management Guarantee entered into with any Management Credit Provider) or any
other document made, delivered or given in connection therewith; provided that
the Guarantor Obligations shall not include any Excluded Swap Obligations.
“Guarantors”: the collective reference to each Granting Party.
“Hedging Agreement”: any Interest Rate Agreement, Commodities Agreement,
Currency Agreement or any other credit or equity swap, collar, cap, floor or
forward rate agreement, or other agreement or arrangement designed to protect
against fluctuations in interest rates or currency, commodity, credit or equity
values or creditworthiness (including, without limitation, any option with
respect to any of the foregoing and any combination of the foregoing agreements
or arrangements), and any confirmation executed in connection with any such
agreement or arrangement.
“Hedging Provider”: any Person that has entered into a Hedging Agreement with a
Grantor with the obligations of such Grantor thereunder being secured by one or
more Loan Documents, as designated by the U.S. Parent Borrower in accordance
with Subsection 8.4 hereof (provided that no Person shall, with respect to any
Hedging Agreement, be at any time a Hedging Provider with respect to more than
one Credit Facility).
“Instruments”: as defined in Article 9 of the Code but excluding Pledged
Securities.
“Intellectual Property”: with respect to any Grantor, the collective reference
to such Grantor’s Copyrights, Copyright Licenses, Patents, Patent Licenses,
Trade Secrets, Trade Secret Licenses, Trademarks and Trademark Licenses.
“Intercompany Note”: with respect to any Grantor, any promissory note in a
principal amount in excess of $20,000,000 evidencing loans made by such Grantor
to the U.S. Parent Borrower or any of its Restricted Subsidiaries.
“Intercreditor Agreements”: (a) the ABL Intercreditor Agreement (upon and during
the effectiveness thereof) and (b) any other intercreditor agreement that may be
entered into in the future by the Collateral Agent and one or more Additional
Agents and acknowledged by the U.S. Parent Borrower and the other Granting
Parties (each as amended, amended and restated, waived, supplemented or
otherwise modified from time to time (subject to Subsection 9.1)) (upon and
during the effectiveness thereof).
“Inventory”: with respect to any Grantor, all inventory (as defined in the Code)
of such Grantor, including, without limitation, all Inventory (as defined in the
Credit Agreement) of such Grantor.
“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the Code as in effect on the
date hereof (other than (a) Capital Stock (including for these purposes any
investment deemed to be Capital Stock for United States tax purposes) of any
Foreign Subsidiary in excess of 65% of any series of such Capital Stock and (b)
any
-6-

--------------------------------------------------------------------------------



Capital Stock excluded from the definition of “Pledged Stock”) and (ii) whether
or not constituting “investment property” as so defined, all Pledged Securities.
“Issuers”: the collective reference to issuers of Pledged Stock, including (as
of the Restatement Effective Date) the Persons identified on Schedule 2 as the
issuers of Pledged Stock.
“Lender”: as defined in the preamble hereto.
“Management Credit Provider”: any Person that is a beneficiary of a Management
Guarantee, with the obligations of the applicable Grantor thereunder being
secured by one or more Loan Documents as designated by the U.S. Parent Borrower
in accordance with Subsection 8.4 hereof (provided that no Person shall, with
respect to any Management Guarantee, be at any time a Management Credit Provider
with respect to more than one Credit Facility).
“Non-Lender Secured Parties”: the collective reference to all Bank Products
Providers, Hedging Providers and Management Credit Providers and their
respective successors, assigns and transferees.
“Obligations”: (i) in the case of each U.S. Borrower, its Borrower Obligations
and (ii) in the case of each Guarantor, its Guarantor Obligations.
“Original ABL Collateral Agreement”: as defined in the recitals hereto.
“Patent Licenses”: with respect to any Grantor, all United States written
license agreements of such Grantor providing for the grant by or to such Grantor
of any right under any United States patent, patent application, or patentable
invention other than agreements with any Person who is an Affiliate or a
Subsidiary of the U.S. Parent Borrower or such Grantor, including, without
limitation, the material license agreements listed on Schedule 5, subject, in
each case, to the terms of such license agreements, and the right to prepare for
sale, sell and advertise for sale, all Inventory now or hereafter covered by
such licenses.
“Patents”: with respect to any Grantor, all of such Grantor’s right, title and
interest in and to all United States patents, patent applications and patentable
inventions and all reissues and extensions thereof, including, without
limitation, all patents and patent applications identified in Schedule 5, and
including, without limitation, (i) all inventions and improvements described and
claimed therein, (ii) the right to sue or otherwise recover for any and all
past, present and future infringements and misappropriations thereof, (iii) all
income, royalties, damages and other payments now and hereafter due and/or
payable with respect thereto (including, without limitation, payments under all
licenses entered into in connection therewith, and damages and payments for
past, present or future infringements thereof), and (iv) all other rights
corresponding thereto in the United States and all reissues, divisions,
continuations, continuations-in-part, substitutes, renewals, and extensions
thereof, all improvements thereon, and all other rights of any kind whatsoever
of such Grantor accruing thereunder or pertaining thereto.
“Pledged Collateral”: as to any Pledgor, the Pledged Securities, in all cases,
now owned or at any time hereafter acquired by such Pledgor, and any Proceeds
thereof.
“Pledged Notes”: with respect to any Pledgor, all Intercompany Notes at any time
issued to, or held or owned by, such Pledgor.
-7-

--------------------------------------------------------------------------------



“Pledged Securities”: the collective reference to the Pledged Notes and the
Pledged Stock.
“Pledged Stock”: with respect to any Pledgor, the shares of Capital Stock listed
on Schedule 2 as held by such Pledgor, together with any other shares of Capital
Stock of any Subsidiary of such Pledgor required to be pledged by such Pledgor
pursuant to Subsection 8.8 of the Credit Agreement, as well as any other shares,
stock certificates, options or rights of any nature whatsoever in respect of any
Capital Stock of any Issuer that may be issued or granted to, or held by, such
Pledgor while this Agreement is in effect, in each case, unless and until such
time as the respective pledge of such Capital Stock under this Agreement is
released in accordance with the terms hereof and of the Credit Agreement;
provided that in no event shall there be pledged, nor shall any Pledgor be
required to pledge, directly or indirectly, (i) more than 65% of any series of
the outstanding Capital Stock (including for these purposes any investment
deemed to be Capital Stock for U.S. tax purposes) of any Foreign Subsidiary,
(ii) any Capital Stock of a Subsidiary of any Foreign Subsidiary, (iii) de
minimis shares of a Foreign Subsidiary held by any Pledgor as a nominee or in a
similar capacity, (iv) any Capital Stock of any Captive Insurance Subsidiary,
(v) any Capital Stock of any Excluded Canadian Subsidiary or Excluded U.S.
Subsidiary (other than, but without limiting clause (i) above, a Subsidiary
described in clause (d) of the definitions thereof) and (vi) without
duplication, any Excluded Assets.
“Pledgor”: the U.S. Parent Borrower (with respect to Pledged Securities held by
the U.S. Parent Borrower and all other Pledged Collateral of the U.S. Parent
Borrower), each U.S. Subsidiary Borrower (with respect to Pledged Securities
held by the such U.S. Subsidiary Borrower and all other Pledged Collateral of
such U.S. Subsidiary Borrower) and each other Granting Party (with respect to
Pledged Securities held by such Granting Party and all other Pledged Collateral
of such Granting Party).
“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the Code (as in effect on the date hereof) and, in any event, Proceeds of
Pledged Securities shall include, without limitation, all dividends or other
income from the Pledged Securities, collections thereon or distributions or
payments with respect thereto.
“Restrictive Agreements”: as defined in Subsection 3.3(a).
“Secured Parties”: the collective reference to (i) the Administrative Agent, the
Collateral Agent and each Other Representative, (ii) the Lenders, (iii) the
Non-Lender Secured Parties, (iv) each Secured Party (as defined in the Credit
Agreement) and (v) the respective successors and assigns and the permitted
transferees and endorsees of each of the foregoing.
“Security Collateral”: with respect to any Granting Party, collectively, the
Collateral (if any) and the Pledged Collateral (if any) of such Granting Party.
“Specified Asset”: as defined in Subsection 4.2.2.
“Term Loan Priority Collateral”: as defined in the ABL Intercreditor Agreement.
“Term Loan Secured Parties”: as defined in the ABL Intercreditor Agreement.
“Trade Secret Licenses”: with respect to any Grantor, all United States written
license agreements of such Grantor providing for the grant by or to such Grantor
of any right under any United States trade secrets, including, without
limitation, know-how, processes, formulae, compositions, designs, and
confidential business and technical information, and all rights of any kind
whatsoever accruing
-8-

--------------------------------------------------------------------------------



thereunder or pertaining thereto, other than agreements with any Person who is
an Affiliate or a Subsidiary of the U.S. Parent Borrower or such Grantor,
subject, in each case, to the terms of such license agreements, and the right to
prepare for sale, sell and advertise for sale, all Inventory now or hereafter
covered by such licenses.
“Trade Secrets”: with respect to any Grantor, all of such Grantor’s right, title
and interest in and to all United States trade secrets, including, without
limitation, know-how, processes, formulae, compositions, designs, and
confidential business and technical information, and all rights of any kind
whatsoever accruing thereunder or pertaining thereto, including, without
limitation, (i) all income, royalties, damages and payments now and hereafter
due and/or payable with respect thereto, including, without limitation, payments
under all licenses, non-disclosure agreements and memoranda of understanding
entered into in connection therewith, and damages and payments for past or
future misappropriations thereof, and (ii) the right to sue or otherwise recover
for past, present or future misappropriations thereof.
“Trademark Licenses”: with respect to any Grantor, all United States written
license agreements of such Grantor providing for the grant by or to such Grantor
of any right under any United States trademarks, service marks, trade names,
trade dress or other indicia of trade origin or business identifiers, other than
agreements with any Person who is an Affiliate or a Subsidiary of the U.S.
Parent Borrower or such Grantor, including, without limitation, the material
license agreements listed on Schedule 5, subject, in each case, to the terms of
such license agreements, and the right to prepare for sale, sell and advertise
for sale, all Inventory now or hereafter covered by such licenses.
“Trademarks”: with respect to any Grantor, all of such Grantor’s right, title
and interest in and to all United States trademarks, service marks, trade names,
trade dress or other indicia of trade origin or business identifiers, trademark
and service mark registrations, and applications for trademark or service mark
registrations (except for “intent to use” applications for trademark or service
mark registrations filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. §
1051, unless and until an Amendment to Allege Use or a Statement of Use under
Sections 1(c) and 1(d) of said Act has been filed and accepted, it being
understood and agreed that the carve out in this parenthetical shall be
applicable only if and for so long as a grant or enforcement of a security
interest in such intent to use application would invalidate or otherwise
jeopardize Grantor’s rights therein or in the resulting registration), and any
renewals thereof, including, without limitation, each registration and
application identified in Schedule 5, and including, without limitation, (i) the
right to sue or otherwise recover for any and all past, present and future
infringements or dilutions thereof, (ii) all income, royalties, damages and
other payments now and hereafter due and/or payable with respect thereto
(including, without limitation, payments under all licenses entered into in
connection therewith, and damages and payments for past or future infringements
thereof), and (iii) all other rights corresponding thereto and all other rights
of any kind whatsoever of such Grantor accruing thereunder or pertaining thereto
in the United States, together in each case with the goodwill of the business
connected with the use of, and symbolized by, each such trademark, service mark,
trade name, trade dress or other indicia of trade origin or business
identifiers.
“U.S. Parent Borrower”: as defined in the preamble hereto.
“U.S. Subsidiary Borrowers”: as defined in the preamble hereto.
“Vehicles”: all cars, trucks, trailers, construction and earth moving equipment
and other vehicles covered by a certificate of title law of any state and all
tires and other appurtenances to any of the foregoing.
-9-

--------------------------------------------------------------------------------



1.2 Other Definitional Provisions.
(a) The words “hereof,” “herein,” “hereto” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, Schedule and
Annex references are to this Agreement unless otherwise specified. The words
“include,” “includes,” and “including” shall be deemed to be followed by the
phrase “without limitation.”
(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
(c) Where the context requires, terms relating to the Collateral, Pledged
Collateral or Security Collateral, or any part thereof, when used in relation to
a Granting Party shall refer to such Granting Party’s Collateral, Pledged
Collateral or Security Collateral or the relevant part thereof.
(d) All references in this Agreement to any of the property described in the
definition of the term “Collateral” or “Pledged Collateral,” or to any Proceeds
thereof, shall be deemed to be references thereto only to the extent the same
constitute Collateral or Pledged Collateral, respectively.
1.3 Amendment and Restatement.
(a) On the Restatement Effective Date, the Original ABL Collateral Agreement
shall be amended and restated in its entirety by this Agreement. This Agreement
shall not constitute a novation of the Original ABL Collateral Agreement or any
of the other Security Documents. The parties hereto acknowledge and agree that
(i) the grant by the Grantors of security interests in the Collateral (as
amended and restated hereby) and by the Granting Parties of security interests
in the Pledged Collateral (as amended and restated hereby), in each case,
pursuant to the Original ABL Collateral Agreement was made as of the Closing
Date (or as of such later date on which a Grantor became a party thereto) and
the amendment and restatement of the Original ABL Collateral Agreement as
contemplated hereby continues such grants, (ii) this Agreement and the other
Loan Documents, whether executed and delivered in connection herewith or
otherwise, do not constitute a novation or termination of the “Obligations” (as
defined in Original ABL Collateral Agreement), which remain outstanding as of
the Restatement Effective Date, (iii) the “Obligations” (as defined in Original
ABL Collateral Agreement) are in all respects continuing (as amended and
restated hereby and by the ABL Credit Agreement and which are in all respects
hereinafter subject to the terms herein) and (iv) the Liens and security
interests as granted under the Original ABL Collateral Agreement and the other
applicable Loan Documents are in all respects continuing and in full force and
effect and are reaffirmed hereby. To the extent applicable, the Grantors hereby
acknowledge, confirm and agree that any financing statements, fixture filings,
filings with the United States Patent and Trademark Office or the United States
Copyright Office or other instrument similar in effect to the foregoing under
applicable law covering all or any part of the Collateral previously filed in
favor of the Collateral Agent under the Original ABL Collateral Agreement are in
full force and effect as of the date hereof, except with respect to real
property subject to a Mortgage (as defined in the Original Credit Agreement) in
effect immediately prior to the date hereof, and each Grantor ratifies its
authorization for the Collateral Agent to file in any relevant jurisdictions any
such financing statement, fixture filing, filing or other instrument relating to
all or any part of the Collateral if filed prior to the date hereof.
(b) On and after the Restatement Effective Date, (i) all references to the
Original ABL Collateral Agreement or the “U.S. Security Agreement” in the Loan
Documents (other than this
-10-

--------------------------------------------------------------------------------



Agreement) shall be deemed to refer to this Agreement, (ii) all references to
any section (or subsection) of the Original ABL Collateral Agreement or the
“U.S. Security Agreement” in any Loan Document (but not herein) shall be deemed
to refer to the corresponding provisions of this Agreement, (iii) except as the
context otherwise provides, all references to this Agreement herein (including
for purposes of indemnification) shall be deemed to be references to this
Agreement and (iv) all references to the Original ABL Collateral Agreement or
the “U.S. Security Agreement” in all Blocked Account Agreement executed in
connection with the ABL Credit Agreement or the Original ABL Collateral
Agreement shall be deemed to refer to this Agreement.
SECTION 2
Guarantee
2.1 Guarantee.
(a) Each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantees to the Administrative Agent, for the benefit of the
Secured Parties, the prompt and complete payment and performance (x) by each
Borrower when due and payable (whether at the stated maturity, by acceleration
or otherwise) of the Borrower Obligations owed to the Secured Parties and (y)
the Canadian Obligations when due and payable (whether at stated maturity, by
acceleration or otherwise) owed to the Secured Parties.
(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount that can be guaranteed
by such Guarantor under applicable law, including applicable federal and state
laws relating to the insolvency of debtors; provided that, to the maximum extent
permitted under applicable law, it is the intent of the parties hereto that the
rights of contribution of each Guarantor provided in Subsection 2.2 be included
as an asset of the respective Guarantor in determining the maximum liability of
such Guarantor hereunder.
(c) Each Guarantor agrees that the Borrower Obligations and Canadian Obligations
guaranteed by it hereunder may at any time and from time to time exceed the
amount of the liability of such Guarantor hereunder without impairing the
guarantee contained in this Section 2 or affecting the rights and remedies of
the Administrative Agent or any other Secured Party hereunder.
(d) The guarantee contained in this Section 2 shall remain in full force and
effect until the earliest to occur of (i) the first date on which all of the
Loans and all other Borrower Obligations and Canadian Obligations (other than
any Obligations owing to a Non-Lender Secured Party not then due and payable)
then due and owing, and the obligations of each Guarantor under the guarantee
contained in this Section 2 then due and owing shall have been satisfied by
payment in full in cash, all Letters of Credit are terminated or cash
collateralized on terms reasonably satisfactory to the applicable Letter of
Credit Issuer (or other arrangements have been made with respect thereto on
terms reasonably satisfactory to the applicable Letter of Credit Issuer) and the
Commitments shall be terminated, notwithstanding that from time to time during
the term of the Credit Agreement any of the Borrowers may be free from any
Borrower Obligations and that no Canadian Obligations are outstanding or (ii) as
to any Guarantor, a sale or other disposition of all the Capital Stock of such
Guarantor (other than to the U.S. Parent Borrower, the U.S. Subsidiary
Borrowers, or any other Guarantor), or any other transaction or occurrence as a
result of which such Guarantor ceases to be a Restricted Subsidiary of the U.S.
Parent Borrower, in each case that is permitted under the Credit Agreement.
-11-

--------------------------------------------------------------------------------



(e) No payment made by any Borrower, any of the Guarantors, any other guarantor
or any other Person or received or collected by the Administrative Agent or any
other Secured Party from any of the Borrowers, any of the Guarantors, any other
guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of any of the Borrower Obligations or Canadian
Obligations shall be deemed to modify, reduce, release or otherwise affect the
liability of any Guarantor hereunder which shall, notwithstanding any such
payment (other than any payment made by such Guarantor in respect of the
Borrower Obligations or Canadian Obligations any payment received or collected
from such Guarantor in respect of any of the Borrower Obligations or Canadian
Obligations), remain liable for the Borrower Obligations of each Borrower
guaranteed by it hereunder up to the maximum liability of such Guarantor
hereunder until the earliest to occur of (i) the first date on which all the
Loans and all other Borrower Obligations and Canadian Obligations (other than
any Obligations owing to a Non-Lender Secured Party not then due and payable)
then due and owing are paid in full in cash, all Letters of Credit are
terminated or cash collateralized on terms reasonably satisfactory to the
applicable Letter of Credit Issuer (or other arrangements have been made with
respect thereto on terms reasonably satisfactory to the applicable Letter of
Credit Issuer) and the Commitments are terminated or (ii) as to any Guarantor, a
sale or other disposition of all the Capital Stock of such Guarantor (other than
to the U.S. Parent Borrower, the U.S. Subsidiary Borrowers or any other
Guarantor), or any other transaction or occurrence as a result of which such
Guarantor ceases to be a Restricted Subsidiary of the U.S. Parent Borrower, in
each case that is permitted under the Credit Agreement.
2.2 Right of Contribution. Each Guarantor hereby agrees that to the extent that
a Guarantor shall have paid more than its proportionate share (based, to the
maximum extent permitted by law, on the respective Adjusted Net Worth of the
Guarantors on the date the respective payment is made) of any payment made
hereunder, such Guarantor shall be entitled to seek and receive contribution
from and against any other Guarantor hereunder that has not paid its
proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Subsection 2.3. The provisions
of this Subsection 2.2 shall in no respect limit the obligations and liabilities
of any Guarantor to the Administrative Agent and the other Secured Parties, and
each Guarantor shall remain liable to the Administrative Agent and the other
Secured Parties for the full amount guaranteed by such Guarantor hereunder.
2.3 No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by the Administrative
Agent or any other Secured Party, no Guarantor shall be entitled to be
subrogated to any of the rights of the Administrative Agent or any other Secured
Party against any Borrower or any other Guarantor or any collateral security or
guarantee or right of offset held by the Administrative Agent or any other
Secured Party for the payment of the Borrower Obligations or the Canadian
Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from any Borrower or any other Guarantor in
respect of payments made by such Guarantor hereunder, until all amounts owing to
the Administrative Agent and the other Secured Parties by the Borrowers on
account of the Borrower Obligations and Canadian Obligations (other than any
Obligations owing to a Non-Lender Secured Party not then due and payable) are
paid in full in cash, all Letters of Credit are terminated or cash
collateralized on terms reasonably satisfactory to the applicable Letter of
Credit Issuer (or other arrangements have been made with respect thereto on
terms reasonably satisfactory to the applicable Letter of Credit Issuer) and the
Commitments are terminated. If any amount shall be paid to any Guarantor on
account of such subrogation rights at any time when all of the Borrower
Obligations and Canadian Obligations shall not have been paid in full in cash,
any Letters of Credit shall be outstanding (or shall not have been
collateralized or otherwise provided for in a manner reasonably satisfactory to
the applicable Letter of
-12-

--------------------------------------------------------------------------------



Credit Issuer) or any of the Commitments shall remain in effect, such amount
shall be held by such Guarantor for the benefit of the Administrative Agent and
the other Secured Parties and shall, forthwith upon receipt by such Guarantor,
be turned over to the Administrative Agent in the exact form received by such
Guarantor (duly indorsed by such Guarantor to the Administrative Agent, if
required), to be held as collateral security for all of the Borrower Obligations
and Canadian Obligations (whether matured or unmatured) guaranteed by such
Guarantor and/or then or at any time thereafter may be applied against any
Borrower Obligations or Canadian Obligations, whether matured or unmatured, in
such order as the Administrative Agent may determine.
2.4 Amendments, etc. with Respect to the Obligations. To the maximum extent
permitted by law, each Guarantor shall remain obligated hereunder
notwithstanding that, without any reservation of rights against any Guarantor
and without notice to or further assent by any Guarantor, any demand for payment
of any of the Borrower Obligations or Canadian Obligations made by the
Collateral Agent, the Administrative Agent or any other Secured Party may be
rescinded by the Collateral Agent, the Administrative Agent or such other
Secured Party and any of the Borrower Obligations or Canadian Obligations
continued, and the Borrower Obligations and Canadian Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, waived,
modified, accelerated, compromised, subordinated, waived, surrendered or
released by the Collateral Agent, the Administrative Agent or any other Secured
Party, and the Credit Agreement and the other Loan Documents and any other
documents executed and delivered in connection therewith may be amended, waived,
modified, supplemented or terminated, in whole or in part, as the Collateral
Agent or the Administrative Agent (or the Required Lenders or the applicable
Lender(s), as the case may be) may deem advisable from time to time, and any
collateral security, guarantee or right of offset at any time held by the
Collateral Agent, the Administrative Agent or any other Secured Party for the
payment of any of the Borrower Obligations or Canadian Obligations may be sold,
exchanged, waived, surrendered or released. None of the Collateral Agent, the
Administrative Agent and each other Secured Party shall have any obligation to
protect, secure, perfect or insure any Lien at any time held by it as security
for any of the Borrower Obligations or Canadian Obligations or for the guarantee
contained in this Section 2 or any property subject thereto, except to the
extent required by applicable law.
2.5 Guarantee Absolute and Unconditional. Each Guarantor waives, to the maximum
extent permitted by applicable law, any and all notice of the creation, renewal,
extension or accrual of any of the Borrower Obligations or Canadian Obligations
and notice of or proof of reliance by the Collateral Agent, the Administrative
Agent or any other Secured Party upon the guarantee contained in this Section 2
or acceptance of the guarantee contained in this Section 2; each of the Borrower
Obligations and Canadian Obligations, and any obligation contained therein,
shall conclusively be deemed to have been created, contracted or incurred, or
renewed, extended, amended or waived, in reliance upon the guarantee contained
in this Section 2; and all dealings between any of the Borrowers and any of the
Guarantors, on the one hand, and the Collateral Agent, the Administrative Agent
and the other Secured Parties, on the other hand, likewise shall be conclusively
presumed to have been had or consummated in reliance upon the guarantee
contained in this Section 2. Each Guarantor waives, to the maximum extent
permitted by applicable law, diligence, presentment, protest, demand for payment
and notice of default or nonpayment to or upon any Borrower or any of the other
Guarantors with respect to any of the Borrower Obligations or Canadian
Obligations. Each Guarantor understands and agrees, to the extent permitted by
law, that the guarantee contained in this Section 2 shall be construed as a
continuing, absolute and unconditional guarantee of payment and not of
collection. Each Guarantor hereby waives, to the maximum extent permitted by
applicable law, any and all defenses (other than any claim alleging breach of a
contractual provision of any of the Loan Documents) that it may have arising out
of or in
-13-

--------------------------------------------------------------------------------



connection with any and all of the following: (a) the validity or enforceability
of the Credit Agreement or any other Loan Document, any of the Borrower
Obligations, any of the Canadian Obligations or any other collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by the Collateral Agent, the Administrative Agent or any
other Secured Party, (b) any defense, set-off or counterclaim (other than a
defense of payment or performance) that may at any time be available to or be
asserted by any of the Borrowers against the Collateral Agent, the
Administrative Agent or any other Secured Party, (c) any change in the time,
place, manner or place of payment, amendment, or waiver or increase in any of
the Obligations, (d) any exchange, non-perfection, taking, or release of
Security Collateral, (e) any change in the structure or existence of any of the
Borrowers, (f) any application of Security Collateral to any of the Obligations,
(g) any law, regulation or order of any jurisdiction, or any other event,
affecting any term of any Obligation or the rights of the Collateral Agent, the
Administrative Agent or any other Secured Party with respect thereto, including,
without limitation: (i) the application of any such law, regulation, decree or
order, including any prior approval, which would prevent the exchange of any
currency (other than Dollars) for Dollars or the remittance of funds outside of
such jurisdiction or the unavailability of Dollars in any legal exchange market
in such jurisdiction in accordance with normal commercial practice, (ii) a
declaration of banking moratorium or any suspension of payments by banks in such
jurisdiction or the imposition by such jurisdiction or any Governmental
Authority thereof of any moratorium on, the required rescheduling or
restructuring of, or required approval of payments on, any indebtedness in such
jurisdiction, (iii) any expropriation, confiscation, nationalization or
requisition by such country or any Governmental Authority that directly or
indirectly deprives any Borrower of any assets or their use, or of the ability
to operate its business or a material part thereof, or (iv) any war (whether or
not declared), insurrection, revolution, hostile act, civil strife or similar
events occurring in such jurisdiction which has the same effect as the events
described in clause (i), (ii) or (iii) above (in each of the cases contemplated
in clauses (i) through (iv) above, to the extent occurring or existing on or at
any time after the date of this Agreement), or (h) any other circumstance
whatsoever (other than payment in full in cash of the Borrower Obligations or
Canadian Obligations guaranteed by it hereunder) (with or without notice to or
knowledge of any of the Borrowers or such Guarantor) or any existence of or
reliance on any representation by the Secured Parties that constitutes, or might
be construed to constitute, an equitable or legal discharge of any of the
Borrowers for the Borrower Obligations or Canadian Obligations, or of such
Guarantor under the guarantee contained in this Section 2, in bankruptcy or in
any other instance. When making any demand hereunder or otherwise pursuing its
rights and remedies hereunder against any Guarantor, the Collateral Agent, the
Administrative Agent and any other Secured Party may, but shall be under no
obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against any of the Borrowers, any other Guarantor or any
other Person or against any collateral security or guarantee for the Borrower
Obligations or Canadian Obligations guaranteed by such Guarantor hereunder or
any right of offset with respect thereto, and any failure by the Collateral
Agent, the Administrative Agent or any other Secured Party to make any such
demand, to pursue such other rights or remedies or to collect any payments from
any Borrower, any other Guarantor or any other Person or to realize upon any
such collateral security or guarantee or to exercise any such right of offset,
or any release of any of the Borrowers, any other Guarantor or any other Person
or any such collateral security, guarantee or right of offset, shall not relieve
any Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Collateral Agent, the Administrative Agent or any other
Secured Party against any Guarantor. For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings.
2.6 Reinstatement. The guarantee of any Guarantor contained in this Section 2
shall continue to be effective, or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any of the Borrower Obligations or
Canadian Obligations guaranteed by such Guarantor hereunder is
-14-

--------------------------------------------------------------------------------



rescinded or must otherwise be restored or returned by the Collateral Agent, the
Administrative Agent or any other Secured Party upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of any Borrower or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, any Borrower or any Guarantor or any
substantial part of its property, or otherwise, all as though such payments had
not been made.
2.7 Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Administrative Agent without set-off or counterclaim, in Dollars (or
in the case of any amount required to be paid in any other currency pursuant to
the requirements of the Credit Agreement or other agreement relating to the
respective Obligations, such other currency), at the Administrative Agent’s
office specified in Subsection 11.2 of the Credit Agreement or such other
address as may be designated in writing by the Administrative Agent to such
Guarantor from time to time in accordance with Subsection 11.2 of the Credit
Agreement.
SECTION 3
Grant of Security Interest
3.1 Grant. Each Grantor hereby grants (and hereby confirms and reaffirms its
prior continuing grant pursuant to the Original ABL Collateral Agreement) to the
Collateral Agent, for the benefit of the Secured Parties, a security interest in
all of the Collateral of such Grantor, as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations of such Grantor, except as
provided in Subsection 3.3. The term “Collateral,” as to any Grantor, means the
following property (wherever located) now owned or at any time hereafter
acquired by such Grantor or in which such Grantor now has or at any time in the
future may acquire any right, title or interest, except as provided in
Subsection 3.3:
(a) all Accounts;
(b) all Money (including all cash);
(c) all Cash Equivalents;
(d) all Chattel Paper;
(e) all Contracts;
(f) all Deposit Accounts;
(g) all Documents;
(h) all Equipment and Goods;
(i) all General Intangibles;
(j) all Instruments;
(k) all Intellectual Property;
(l) all Inventory;
-15-

--------------------------------------------------------------------------------



(m) all Investment Property;
(n) all Fixtures;
(o) all Supporting Obligations;
(p) all Commercial Tort Claims constituting Commercial Tort Actions described in
Schedule 6 (together with any Commercial Tort Actions subject to a further
writing provided in accordance with Subsection 5.2.12);
(q) all books and records relating to the foregoing;
(r) the Collateral Proceeds Account; and
(s) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all collateral security and guarantees given by any
Person with respect to any of the foregoing;
provided that, Collateral shall not include any Pledged Collateral, or any
property or assets described in the proviso to the definition of Pledged Stock.
3.2 Pledged Collateral. Each Granting Party that is a Pledgor, hereby grants
(and hereby confirms and reaffirms its prior continuing grant pursuant to the
Original ABL Collateral Agreement) to the Collateral Agent, for the benefit of
the Secured Parties, a security interest in all of the Pledged Collateral of
such Pledgor now owned or at any time hereafter acquired by such Pledgor,
including any Proceeds thereof, as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations of such Pledgor, except as
provided in Subsection 3.3.
3.3 Certain Limited Exceptions. No security interest is or will be granted
pursuant to this Agreement or any other Security Document in any right, title or
interest of any Granting Party under or in, and “Collateral” and “Pledged
Collateral” shall not include the following (collectively, the “Excluded
Assets”):
(a) any Instruments, Contracts, Chattel Paper, General Intangibles, Copyright
Licenses, Patent Licenses, Trademark Licenses, Trade Secret Licenses or other
contracts or agreements with or issued by Persons other than the U.S. Parent
Borrower, a Subsidiary of the U.S. Parent Borrower or the other U.S. Borrowers
or an Affiliate of any of the foregoing (collectively, “Restrictive Agreements”)
that would otherwise be included in the Security Collateral (and such
Restrictive Agreements shall not be deemed to constitute a part of the Security
Collateral) for so long as, and to the extent that, the granting of such a
security interest pursuant hereto would result in a breach, default or
termination of such Restrictive Agreements (in each case, except to the extent
that, pursuant to the Code or any other applicable law, the granting of security
interests therein can be made without resulting in a breach, default or
termination of such Restrictive Agreements);
(b) any Equipment or other property that would otherwise be included in the
Security Collateral (and such Equipment or other property shall not be deemed to
constitute a part of the Security Collateral) if such Equipment or other
property (x) is subject to a Lien described in clause (h) (with respect to
Purchase Money Obligations or Capitalized Lease Obligations) or (o)
-16-

--------------------------------------------------------------------------------



(with respect to such Liens described in such clause (h)) of the definition of
“Permitted Liens” in the Credit Agreement (or any corresponding provision of any
Additional Credit Facility; provided that such provision is not materially less
favorable to the Lenders than the corresponding provision in the Credit
Agreement (as reasonably determined in writing by the U.S. Parent Borrower and
notified in writing to the Collateral Agent) (but in each case only for so long
as such Liens are in place)) or (y) is subject to any Lien in respect of Hedging
Obligations permitted by Subsection 9.6 of the Credit Agreement as a “Permitted
Lien” pursuant to clause (h) of the definition thereof in the Credit Agreement
(or any corresponding provision of any Additional Credit Facility; provided that
such provision is not materially less favorable to the Lenders than the
corresponding provision in the Credit Agreement (as reasonably determined in
writing by the U.S. Parent Borrower and notified in writing to the Collateral
Agent) (but in each case only for so long as such Liens are in place), and, in
the case of such other property, such other property consists solely of
(i) cash, Cash Equivalents or Temporary Cash Investments, together with
proceeds, dividends and distributions in respect thereof, (ii) any assets
relating to such assets, proceeds, dividends or distributions, or to such
Hedging Obligations, and/or (iii) any other assets consisting of, relating to or
arising under or in connection with (1) any Hedging Obligations or (2) any other
agreements, instruments or documents related to any such Hedging Obligations or
to any of the assets referred to in any of subclauses (i) through (iii) of this
subclause (y);
(c) any property (and/or related rights and/or assets) that (A) would otherwise
be included in the Security Collateral (and such property (and/or related rights
and/or assets) shall not be deemed to constitute a part of the Security
Collateral) if such property has been sold or otherwise transferred in
connection with a Sale and Leaseback Transaction (as defined in the definition
of “Exempt Sale and Leaseback Transaction” in the Credit Agreement) permitted
under clause (x) or (xviii) of the definition of “Asset Disposition” in the
Credit Agreement (or any corresponding provision of any Additional Credit
Facility; provided that such provision is not materially less favorable to the
Lenders than the corresponding provision in the Credit Agreement (as reasonably
determined in writing by the U.S. Parent Borrower and notified in writing to the
Collateral Agent), or (B) is subject to any Liens permitted under Subsection 9.6
of the Credit Agreement (or any corresponding provision of any Additional Credit
Facility; provided that such provision is not materially less favorable to the
Lenders than the corresponding provision in the Credit Agreement in any material
respect (as reasonably determined in writing by the U.S. Parent Borrower and
notified in writing to the Collateral Agent) which relates to property subject
to any such Sale and Leaseback Transaction (as defined in the definition of
“Exempt Sale and Leaseback Transaction” in the Credit Agreement) or general
intangibles related thereto (but only for so long as such Liens are in place);
provided that, notwithstanding the foregoing, a security interest of the
Collateral Agent shall attach to any money, securities or other consideration
received by any Grantor as consideration for the sale or other disposition of
such property as and to the extent such consideration would otherwise constitute
Security Collateral;
(d) Capital Stock (including for these purposes any investment deemed to be
Capital Stock for United States tax purposes) which is described in the proviso
to the definition of Pledged Stock;
(e) any Money, cash, checks, other negotiable instruments, funds and other
evidence of payment held in any Deposit Account of the U.S. Parent Borrower or
any of its Subsidiaries in the nature of a security deposit with respect to
obligations for the benefit of the U.S. Parent Borrower or any of its
Subsidiaries, which must be held for or returned to the applicable counterparty
under applicable law or pursuant to permitted Contractual Obligations;
-17-

--------------------------------------------------------------------------------



(f) Letter-of-Credit Rights;
(g) any interest in leased real property (including Fixtures not constituting
equipment related thereto) (and there shall be no requirement to deliver
landlord lien waivers, estoppels or collateral access letters);
(h) any fee interest in owned real property;
(i) any Vehicles and any assets subject to certificate of title;
(j) Commercial Tort Claims individually reasonably expected to result in a
recovery of less than $20,000,000;
(k) assets to the extent the granting or perfecting of a security interest in
such assets would result in costs or other consequences to the U.S. Parent
Borrower or any of its Subsidiaries as reasonably determined in writing by the
U.S. Parent Borrower and the Administrative Agent, that are excessive in view of
the benefits that would be obtained by the Secured Parties;
(l) those assets over which the granting of security interests in such assets
would be prohibited by contract permitted under the Credit Agreement binding on
any assets on the date of the Original ABL Collateral Agreement or acquired
after the date of the Original ABL Collateral Agreement at the time of such
acquisition and not incurred in contemplation of such acquisition, applicable
law or regulation or the organizational or joint venture documents of any
non-wholly owned Subsidiary (including permitted liens, leases and licenses) (in
each case, after giving effect to the applicable anti-assignment provisions of
the Uniform Commercial Code, other than proceeds and receivables thereof to the
extent that their assignment is expressly deemed effective under the Uniform
Commercial Code notwithstanding such prohibitions), or to the extent that such
security interests would result in adverse tax consequences to the U.S. Parent
Borrower or any one or more of its Subsidiaries as reasonably determined in
writing by the U.S. Parent Borrower and notified in writing to the Collateral
Agent (it being understood that the Lenders shall not require the U.S. Parent
Borrower or any of its subsidiaries to enter into any security agreements or
pledge agreements governed by foreign law);
(m) [reserved];
(n) Foreign Intellectual Property;
(o) any aircraft, airframes, aircraft engines, helicopters, vessels or rolling
stock or any Equipment or other assets constituting a part thereof;
(p) any Capital Stock and other securities of a Subsidiary of the U.S. Parent
Borrower to the extent that the pledge of or grant of any other Lien on such
Capital Stock and other securities for the benefit of any holders of securities
results in the U.S. Parent Borrower or any of its Restricted Subsidiaries being
required to file separate financial statements for such Subsidiary with the
Securities and Exchange Commission (or any other governmental authority)
pursuant to either Rule 3-10 or 3-16 of Regulation S-X under the Securities Act,
or any other law, rule or regulation as in effect from time to time, but only to
the extent necessary to not be subject to such requirement; and
-18-

--------------------------------------------------------------------------------



(q) any Goods in which a security interest is not perfected by filing a
financing statement in the applicable Grantor’s jurisdiction of organization.
3.4 Intercreditor Relations. Notwithstanding anything herein to the contrary, it
is the understanding of the parties that the Liens granted pursuant to
Subsections 3.1 and 3.2 shall be (a) with respect to all Security Collateral
other than Security Collateral constituting ABL Priority Collateral, (x) prior
to the Discharge of Term Loan Obligations (as defined in the ABL Intercreditor
Agreement), be subject and subordinate to the Liens granted to the Cash Flow
Collateral Agent for the benefit of the Term Loan Secured Parties to secure the
Term Loan Obligations (as defined in the ABL Intercreditor Agreement) pursuant
to the Term Loan Collateral Documents (as defined in the ABL Intercreditor
Agreement) as and to the extent set forth in the ABL Intercreditor Agreement and
(y) prior to the Discharge of Additional Term Obligations (as defined in the ABL
Intercreditor Agreement), be subject and subordinate to the Liens granted to any
Additional Term Agent (as defined in the ABL Intercreditor Agreement) for the
benefit of the holders of the Additional Term Obligations to secure the
Additional Term Obligations pursuant to any Additional Term Collateral Documents
(as defined in the ABL Intercreditor Agreement) as and to the extent provided
for in the ABL Intercreditor Agreement, and (b) with respect to all Security
Collateral, prior to the Discharge of Additional ABL Obligations (as defined in
the ABL Intercreditor Agreement), be pari passu and equal in priority to the
Liens granted to any Additional ABL Agent for the benefit of the holders of the
applicable Additional ABL Obligations to secure such Additional ABL Obligations
pursuant to the applicable Additional ABL Collateral Documents (except, in the
case of this clause (b) as may be separately otherwise agreed between the
Collateral Agent, on behalf of itself and the Secured Parties, and any
Additional ABL Agent, on behalf of itself and the Additional ABL Secured Parties
represented thereby) as and to the extent set forth in the ABL Intercreditor.
The Collateral Agent acknowledges and agrees that the relative priority of the
Liens granted to the Collateral Agent, the Administrative Agent, the Cash Flow
Collateral Agent and any Additional Agent shall be determined solely pursuant to
any applicable Intercreditor Agreement, and not by priority as a matter of law
or otherwise. Notwithstanding anything herein to the contrary, the Liens and
security interest granted to the Collateral Agent pursuant to this Agreement and
the exercise of any right or remedy by the Collateral Agent hereunder are
subject to the provisions of each applicable Intercreditor Agreement. In the
event of any conflict between the terms of any Intercreditor Agreement and this
Agreement, the terms of such Intercreditor Agreement shall govern and control as
among (i) the Collateral Agent, the Cash Flow Collateral Agent and any
Additional ABL Agent, in the case of the ABL Intercreditor Agreement and (ii)
the Collateral Agent and any Additional Agent or any other secured creditor (or
agent therefor) party thereto, in the case of any other Intercreditor Agreement.
In the event of any such conflict, each Grantor may act (or omit to act) in
accordance with such Intercreditor Agreement, and shall not be in breach,
violation or default of its obligations hereunder by reason of doing so.
Notwithstanding any other provision hereof, (x) for so long as Term Loan
Obligations (as defined in the ABL Intercreditor Agreement) or any Additional
Term Obligations (as defined in the ABL Intercreditor Agreement) remain
outstanding, any obligation hereunder to deliver to the Collateral Agent any
Security Collateral constituting Term Loan Priority Collateral shall be
satisfied by causing such Term Loan Priority Collateral to be delivered to the
Term Loan Agent (as defined in the ABL Intercreditor Agreement) or the
applicable Term Loan Collateral Representative (as defined in the ABL
Intercreditor Agreement) to be held in accordance with the ABL Intercreditor
Agreement and (y) for so long as any Additional ABL Obligations remain
outstanding, any obligation hereunder to deliver to the Collateral Agent any
Security Collateral shall be satisfied by causing such Security Collateral to be
delivered to the applicable Collateral Representative or any Additional Agent to
be held in accordance with the applicable Intercreditor Agreement.




-19-

--------------------------------------------------------------------------------







SECTION 4
Representations and Warranties
4.1 Representations and Warranties of Each Guarantor. To induce the
Administrative Agent, the Collateral Agent, the Lenders and the Issuing Lenders
to enter into the Credit Agreement and to induce the Lenders and Issuing Lenders
to make their respective extensions of credit to the Borrowers thereunder, each
Guarantor hereby represents and warrants to the Collateral Agent and each other
Secured Party that the representations and warranties set forth in Section 5 of
the Credit Agreement as they relate to such Guarantor or to the Loan Documents
to which such Guarantor is a party, each of which representations and warranties
is hereby incorporated herein by reference, are true and correct in all material
respects, and the Collateral Agent and each other Secured Party shall be
entitled to rely on each of such representations and warranties as if fully set
forth herein; provided that each reference in each such representation and
warranty to the U.S. Parent Borrower’s knowledge shall, for the purposes of this
Subsection 4.1, be deemed to be a reference to such Guarantor’s knowledge.
4.2 Representations and Warranties of Each Grantor. To induce the Administrative
Agent, the Collateral Agent, the Lenders and the Issuing Lenders to enter into
the Credit Agreement and to induce the Lenders and Issuing Lenders to make their
respective extensions of credit to the Borrowers thereunder, each Grantor hereby
represents and warrants to the Collateral Agent and each other Secured Party
that, in each case after giving effect to the Transactions:
4.2.1 Title; No Other Liens. Except for the security interests granted to the
Collateral Agent for the benefit of the Secured Parties pursuant to this
Agreement and the other Liens permitted to exist on such Grantor’s Collateral by
the Credit Agreement (including, without limitation, Subsection 9.6 thereof),
such Grantor owns each item of such Grantor’s Collateral free and clear of any
and all Liens. As of the Restatement Effective Date, except as set forth on
Schedule 3, to the knowledge of such Grantor, no currently effective financing
statement or other similar public notice with respect to any Lien securing
Indebtedness on all or any part of such Grantor’s Collateral is on file or of
record in any public office in the United States of America, any state,
territory or dependency thereof or the District of Columbia, except such as have
been filed in favor of the Collateral Agent for the benefit of the Secured
Parties pursuant to this Agreement or as are permitted by the Credit Agreement
(including, without limitation, Subsection 9.6 thereof) or any other Loan
Document or for which termination statements will be delivered on the
Restatement Effective Date.
4.2.2 Perfected First Priority Liens.
(a) This Agreement is effective to create, as collateral security for the
Obligations of such Grantor, valid and enforceable Liens on such Grantor’s
Security Collateral in favor of the Collateral Agent for the benefit of the
Secured Parties, except as to enforcement, as may be limited by applicable
domestic or foreign bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights’ generally, general equitable principles (whether considered
in a proceeding in equity or at law) and an implied covenant of good faith and
fair dealing.
(b) Except with regard to (i) Liens (if any) on Specified Assets and (ii) any
rights in favor of the United States government as required by law (if any),
upon the completion of the Filings and, with respect to Instruments, Chattel
Paper and Documents upon the earlier of such Filing or the delivery
-20-

--------------------------------------------------------------------------------



to and continuing possession by the Collateral Agent, the applicable Collateral
Representative or any Additional Agent, as applicable, in accordance with any
applicable Intercreditor Agreement, of all Instruments, Chattel Paper and
Documents a security interest in which is perfected by possession, and upon the
obtaining and maintenance of “control” (as described in the Code) by the
Collateral Agent, the Administrative Agent, the applicable Collateral
Representative or any Additional Agent, as applicable (or their respective
agents appointed for purposes of perfection), of all Deposit Accounts, the
Collateral Proceeds Account and all Electronic Chattel Paper a security interest
in which is perfected by “control” (in the case of Deposit Accounts, to the
extent required under the Credit Agreement) and in the case of Commercial Tort
Actions (other than such Commercial Tort Actions listed on Schedule 6 on the
date of this Agreement), upon the taking of the actions required by Subsection
5.2.12, the Liens created pursuant to this Agreement will constitute valid Liens
on and (to the extent provided herein) perfected security interests in such
Grantor’s Collateral in favor of the Collateral Agent for the benefit of the
Secured Parties, and will be prior to all other Liens of all other Persons
securing Indebtedness, in each case other than Liens permitted by the Credit
Agreement (including Permitted Liens) (and subject to any applicable
Intercreditor Agreement), and enforceable as such as against all other Persons
other than Ordinary Course Transferees, except to the extent that the recording
of an assignment or other transfer of title to the Collateral Agent, the
Administrative Agent, the applicable Collateral Representative or any Additional
Agent (in accordance with any applicable Intercreditor Agreement) or the
recording of other applicable documents in the United States Patent and
Trademark Office or United States Copyright Office may be necessary for
perfection or enforceability, and except as to enforcement, as may be limited by
applicable domestic or foreign bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights’ generally, general equitable principles (whether considered
in a proceeding in equity or at law) and an implied covenant of good faith and
fair dealing. As used in this Subsection 4.2.2(b), the following terms shall
have the following meanings:
“Filings”: the filing or recording of (i) the Financing Statements as set forth
in Schedule 4A, (ii) this Agreement or a notice thereof with respect to
Intellectual Property as set forth in Schedule 5, and (iii) any filings after
the Restatement Effective Date in any other jurisdiction as may be necessary
under any Requirement of Law.
“Financing Statements”: the financing statements attached hereto on Schedule 4A
for filing in the jurisdictions listed in Schedule 4B.
“Ordinary Course Transferees”: (i) with respect to goods only, buyers in the
ordinary course of business and lessees in the ordinary course of business to
the extent provided in Section 9-320(a) and 9-321 of the Uniform Commercial Code
as in effect from time to time in the relevant jurisdiction, (ii) with respect
to general intangibles only, licensees in the ordinary course of business to the
extent provided in Section 9-321 of the Uniform Commercial Code as in effect
from time to time in the relevant jurisdiction and (iii) any other Person who is
entitled to take free of the Lien pursuant to the Uniform Commercial Code as in
effect from time to time in the relevant jurisdiction.
“Specified Assets”: the following property and assets of such Grantor:
(1) Patents, Patent Licenses, Trademarks and Trademark Licenses to the extent
that (a) Liens thereon cannot be perfected by the filing of financing statements
under the Uniform Commercial Code as in effect from time to time in the relevant
jurisdiction or by the filing and acceptance of intellectual property security
agreements in
-21-

--------------------------------------------------------------------------------



the United States Patent and Trademark Office or (b) such Patents, Patent
Licenses, Trademarks and Trademark Licenses are not, individually or in the
aggregate, material to the business of the U.S. Parent Borrower and its
Subsidiaries taken as a whole;
(2) Copyrights and Copyright Licenses with respect thereto and Accounts or
receivables arising therefrom to the extent that (a) Liens thereon cannot be
perfected by filing and acceptance of intellectual property security agreements
in the United States Copyright Office or (b) the Uniform Commercial Code as in
effect from time to time in the relevant jurisdiction is not applicable to the
creation or perfection of Liens thereon;
(3) Collateral for which the perfection of Liens thereon requires filings in or
other actions under the laws of jurisdictions outside of the United States of
America, any State, territory or dependency thereof or the District of Columbia;
(4) goods included in Collateral received by any Person from any Grantor for
“sale or return” within the meaning of Section 2-326(1)(b) of the Uniform
Commercial Code as in effect from time to time in the relevant jurisdiction, to
the extent of claims of creditors of such Person;
(5) Fixtures, Vehicles, any other assets subject to certificates of title, and
Money and Cash Equivalents (other than Cash Equivalents constituting Investment
Property to the extent a security interest therein is perfected by the filing of
a financing statement under the Uniform Commercial Code as in effect from time
to time in the relevant jurisdiction); and
(6) uncertificated securities (to the extent a security interest is not
perfected by the filing of a financing statement under the Uniform Commercial
Code as in effect from time to time in the relevant jurisdiction).
4.2.3 Jurisdiction of Organization. On the date hereof, such Grantor’s
jurisdiction of organization is specified on Schedule 4B.
4.2.4 Farm Products. None of such Grantor’s Collateral constitutes, or is the
Proceeds of, Farm Products.
4.2.5 Accounts Receivable. The amounts represented by such Grantor to the
Administrative Agent or the other Secured Parties from time to time as owing by
each account debtor or by all account debtors in respect of such Grantor’s
Accounts Receivable constituting Security Collateral will at such time be the
correct amount, in all material respects, actually owing by such account debtor
or debtors thereunder, except to the extent that appropriate reserves therefor
have been established on the books of such Grantor in accordance with GAAP.
Unless otherwise indicated in writing to the Administrative Agent, each Account
Receivable of such Grantor arises out of a bona fide sale and delivery of goods
or rendition of services by such Grantor. Such Grantor has not given any account
debtor any deduction in respect of the amount due under any such Account, except
in the ordinary course of business or as such Grantor may otherwise advise the
Administrative Agent in writing.
4.2.6 Patents, Copyrights and Trademarks. Schedule 5 lists all material
Trademarks, material Copyrights and material Patents, in each case, registered
in the United States Patent and Trademark Office or the United States Copyright
Office, as applicable, and owned by such Grantor in its own name as of the date
hereof, and all material Trademark Licenses, all material Copyright Licenses and
-22-

--------------------------------------------------------------------------------



all material Patent Licenses (including, without limitation, material Trademark
Licenses for registered Trademarks, material Copyright Licenses for registered
Copyrights and material Patent Licenses for registered Patents but excluding
licenses to commercially available “off-the-shelf” software) owned by such
Grantor in its own name as of the date hereof, in each case, that is solely
United States Intellectual Property.
4.3 Representations and Warranties of Each Pledgor. To induce the Collateral
Agent, the Administrative Agent, the Lenders and the Issuing Lenders to enter
into the Credit Agreement and to induce the Lenders and the Issuing Lenders to
make their respective extensions of credit to the Borrowers thereunder, each
Pledgor hereby represents and warrants to the Collateral Agent and each other
Secured Party that:
4.3.1 Except as provided in Subsection 3.3, the shares of Pledged Stock pledged
by such Pledgor hereunder constitute (i) in the case of shares of a Domestic
Subsidiary, all the issued and outstanding shares of all classes of the Capital
Stock of such Domestic Subsidiary owned by such Pledgor and (ii) in the case of
any Pledged Stock constituting Capital Stock of any Foreign Subsidiary, as of
the Restatement Effective Date such percentage (not more than 65%) as is
specified on Schedule 2 of all the issued and outstanding shares of all classes
of the Capital Stock of each such Foreign Subsidiary owned by such Pledgor.
4.3.2 [Reserved].
4.3.3 Such Pledgor is the record and beneficial owner of, and has good title to,
the Pledged Securities pledged by it hereunder, free of any and all Liens
securing Indebtedness owing to any other Person, except the security interest
created by this Agreement and Liens permitted by the Credit Agreement (including
Permitted Liens).
4.3.4 Upon the delivery to the Collateral Agent, the applicable Collateral
Representative or any Additional Agent, as applicable, in accordance with any
applicable Intercreditor Agreement, of the certificates evidencing the Pledged
Securities held by such Pledgor together with executed undated stock powers or
other instruments of transfer, the security interest created by this Agreement
in such Pledged Securities constituting certificated securities, assuming the
continuing possession of such Pledged Securities by the Collateral Agent, the
applicable Collateral Representative or any Additional Agent as applicable, in
accordance with any applicable Intercreditor Agreement, will constitute a valid,
perfected first priority (subject, in terms of priority only, to the priority of
the Liens of the applicable Collateral Representative and any Additional Agent)
security interest in such Pledged Securities to the extent provided in and
governed by the Uniform Commercial Code, enforceable in accordance with its
terms against all creditors of such Pledgor and any Persons purporting to
purchase such Pledged Securities from such Pledgor to the extent provided in and
governed by the Uniform Commercial Code, in each case subject to Liens permitted
by the Credit Agreement (including Permitted Liens) (and any applicable
Intercreditor Agreement), and except as to enforcement, as may be limited by
applicable domestic or foreign bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights’ generally, general equitable principles (whether considered
in a proceeding in equity or at law) and an implied covenant of good faith and
fair dealing.
4.3.5 Upon the earlier of (x) (to the extent a security interest in
uncertificated securities may be perfected by the filing of a financing
statement) the filing of the Financing Statements or of financing statements
delivered pursuant to Subsection 8.8 of the Credit Agreement in the relevant
-23-

--------------------------------------------------------------------------------



jurisdiction and (y) the obtaining and maintenance of “control” (as described in
the Code) by the Collateral Agent, the applicable Collateral Representative or
any Additional Agent (or their respective agents appointed for purposes of
perfection), as applicable, in accordance with each applicable Intercreditor
Agreement, of all Pledged Securities that constitute uncertificated securities,
the security interest created by this Agreement in such Pledged Securities that
constitute uncertificated securities, will constitute a valid, perfected first
priority subject, in terms of priority only, to the priority of the Liens of the
applicable Collateral Representative and any Additional Agent) security interest
in such Pledged Securities constituting uncertificated securities to the extent
provided in and governed by the Code, enforceable in accordance with its terms
against all creditors of such Pledgor and any persons purporting to purchase
such Pledged Securities from such Pledgor, to the extent provided in and
governed by the Code, in each case subject to Liens permitted by the Credit
Agreement (including Permitted Liens) (and any applicable Intercreditor
Agreement), and except as to enforcement, as may be limited by applicable
domestic or foreign bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights’ generally, general equitable principles (whether considered
in a proceeding in equity or at law) and an implied covenant of good faith and
fair dealing.
SECTION 5
Covenants
5.1 Covenants of Each Guarantor. Each Guarantor covenants and agrees with the
Collateral Agent and the other Secured Parties that, from and after the date of
this Agreement until the earliest to occur of (i) the date upon which the Loans
and all other Obligations (other than any Obligations owing to a Non-Lender
Secured Party not then due and payable) then due and owing, shall have been paid
in full in cash, all Letters of Credit are terminated or cash collateralized on
terms reasonably satisfactory to the applicable Letter of Credit Issuer (or
other arrangements have been made with respect thereto on terms reasonably
satisfactory to the applicable Letter of Credit Issuer) and the Commitments
shall have terminated or (ii) as to any Guarantor, a sale or other disposition
of all the Capital Stock of such Guarantor (other than to the U.S. Parent
Borrower, the U.S. Subsidiary Borrowers or any other Guarantor), or any other
transaction or occurrence as a result of which such Guarantor ceases to be a
Restricted Subsidiary of the U.S. Parent Borrower, in each case that is
permitted under the Credit Agreement, such Guarantor shall take, or shall
refrain from taking, as the case may be, each action that is necessary to be
taken or not taken, as the case may be, so that no Default or Event of Default
is caused by the failure to take such action or to refrain from taking such
action by such Guarantor or any of its Restricted Subsidiaries.
5.2 Covenants of Each Grantor. Each Grantor covenants and agrees with the
Collateral Agent and the other Secured Parties that, from and after the date of
this Agreement until the earliest to occur of (i) the date upon which the Loans
and all other Obligations (other than any Obligations owing to a Non-Lender
Secured Party not then due and payable) then due and owing shall have been paid
in full in cash, all Letters of Credit are terminated or cash collateralized on
terms reasonably satisfactory to the applicable Letter of Credit Issuer (or
other arrangements have been made with respect thereto on terms reasonably
satisfactory to the applicable Letter of Credit Issuer) and the Commitments
shall have terminated, (ii) a sale or other disposition of all the Capital Stock
of such Grantor (other than to the U.S. Parent Borrower, the U.S. Subsidiary
Borrowers or any other Guarantor), or any other transaction or occurrence as a
result of which such Grantor ceases to be a Restricted Subsidiary of the U.S.
Parent Borrower, in each case that is permitted under the Credit Agreement or
(iii) as to any Grantor, such Grantor becoming an Excluded U.S. Subsidiary:
-24-

--------------------------------------------------------------------------------



5.2.1 Delivery of Instruments and Chattel Paper. If any amount payable under or
in connection with any of such Grantor’s Collateral shall be or become evidenced
by any Instrument or Chattel Paper, such Grantor shall (except as provided in
the following sentence) be entitled to retain possession of all Collateral of
such Grantor evidenced by any Instrument or Chattel Paper, and shall hold all
such Collateral for the Collateral Agent, for the benefit of the Secured
Parties. In the event that an Event of Default shall have occurred and be
continuing, upon the request of the Collateral Agent, the applicable Collateral
Representative or any Additional Agent, as applicable, in accordance with any
applicable Intercreditor Agreement, such Instrument or Chattel Paper shall be
promptly delivered to the Collateral Agent, the applicable Collateral
Representative or any Additional Agent, as applicable, in accordance with any
applicable Intercreditor Agreement, duly indorsed in a manner reasonably
satisfactory to the Collateral Agent, the applicable Collateral Representative
or any Additional Agent, as applicable, in accordance with any applicable
Intercreditor Agreement, to be held as Collateral pursuant to this Agreement.
Such Grantor shall not permit any other Person to possess any such Collateral at
any time other than in connection with any sale or other disposition of such
Collateral in a transaction permitted by the Credit Agreement or as contemplated
by the Intercreditor Agreements.
5.2.2 Control Agreements. With respect to each Deposit and Securities Account,
the applicable Grantor shall comply with the requirements of the Credit
Agreement, including Section 8.13 of the Credit Agreement.
5.2.3 Payment of Obligations. Such Grantor will pay and discharge or otherwise
satisfy at or before maturity or before they become delinquent, as the case may
be, all material taxes, assessments and governmental charges or levies imposed
upon such Grantor’s Collateral or in respect of income or profits therefrom, as
well as all material claims of any kind (including, without limitation, material
claims for labor, materials and supplies) against or with respect to such
Grantor’s Collateral, except that no such tax, assessment, charge, levy or claim
need be paid, discharged or satisfied if the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
such Grantor and except to the extent that the failure to do so, in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
5.2.4 Maintenance of Perfected Security Interest; Further Documentation.
(a) Such Grantor shall use commercially reasonable efforts to maintain the
security interest created by this Agreement in such Grantor’s Security
Collateral as a perfected security interest as and to the extent described in
Subsection 4.2.2 and to defend the security interest created by this Agreement
in such Grantor’s Security Collateral against the claims and demands of all
Persons whomsoever (subject to the other provisions hereof).
(b) Such Grantor will furnish to the Collateral Agent from time to time
statements and schedules further identifying and describing such Grantor’s
Security Collateral and such other reports in connection with such Grantor’s
Security Collateral as the Collateral Agent may reasonably request in writing,
all in reasonable detail.
(c) At any time and from time to time, upon the written request of the
Collateral Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver such further instruments and documents and
take such further actions as the Collateral Agent may reasonably request for the
purpose of obtaining or preserving the full benefits of this Agreement and of
the rights and powers herein granted by such Grantor, including, without
limitation, the filing of any
-25-

--------------------------------------------------------------------------------



financing or continuation statements under the Uniform Commercial Code (or other
similar laws) as in effect from time to time in any United States jurisdiction
with respect to the security interests created hereby; provided that,
notwithstanding any other provision of this Agreement or any other Loan
Document, neither the U.S. Borrowers nor any Grantor will be required to
(v) take any action in any jurisdiction other than the United States of America,
or required by the laws of any such non-U.S. jurisdiction, or enter into any
security agreement or pledge agreement governed by the laws of any such non-U.S.
jurisdiction, in order to create any security interests (or other Liens) in
assets located or titled outside of the United States of America or to perfect
any security interests (or other Liens) in any Collateral, (w) deliver control
agreements with respect to, or confer perfection by “control” over, any deposit
accounts, bank or securities account (except as provided in Subsection 5.2.2) or
other Collateral, except in the case of Security Collateral that constitutes
Capital Stock or Pledged Notes in certificated form, delivering such Capital
Stock or Pledged Notes to the Collateral Agent, (or another Person as required
under any applicable Intercreditor Agreement), (x) take any action in order to
perfect any security interests in any assets specifically requiring perfection
through control (including cash, cash equivalents, deposit accounts or
securities accounts) (except, in each case, as provided in Subsection 5.2.2, or
to the extent consisting of proceeds perfected by the filing of a financing
statement under the Uniform Commercial Code or, in the case of Pledged Stock, by
being held by the Collateral Agent or any Additional Agent as agent for the
Collateral Agent), (y) deliver landlord lien waivers, estoppels or collateral
access letters or (z) file any fixture filing with respect to any security
interest in Fixtures affixed to or attached to any real property constituting
Excluded Assets.
(d) The Collateral Agent may grant extensions of time for the creation and
perfection of security interests in, or the obtaining a delivery of documents or
other deliverables with respect to, particular assets of any Grantor where it
determines that such action cannot be accomplished without undue effort or
expense by the time or times at which it would otherwise be required to be
accomplished by this Agreement or any other Security Documents.
5.2.5 Changes in Name, Jurisdiction of Organization, etc. Such Grantor will give
prompt written notice to the Collateral Agent of any change in its name, legal
form or jurisdiction of organization (whether by merger or otherwise) (and in
any event within 30 days of such change); provided that, promptly thereafter
such Grantor shall deliver to the Collateral Agent all additional financing
statements and other documents reasonably necessary to maintain the validity,
perfection and priority of the security interests created hereunder and other
documents reasonably requested by the Collateral Agent to maintain the validity,
perfection and priority of the security interests as and to the extent provided
for herein and upon receipt of such additional financing statements the
Collateral Agent shall either promptly file such additional financing statements
or approve the filing of such additional financing statements by such Grantor.
Upon any such approval such Grantor shall proceed with the filing of the
additional financing statements and deliver copies (or other evidence of filing)
of the additional filed financing statements to the Collateral Agent.
5.2.6 Notices. Such Grantor will advise the Collateral Agent promptly, in
reasonable detail, of:
(a) any Lien (other than security interests created hereby or Permitted Liens)
on any of such Grantor’s ABL Priority Collateral which would materially
adversely affect the ability of the Collateral Agent to exercise any of its
remedies hereunder; and
(b) the occurrence of any other event which would reasonably be expected to have
a material adverse effect on the security interests in the ABL Priority
Collateral created hereby.
-26-

--------------------------------------------------------------------------------



5.2.7 Pledged Stock. In the case of each Grantor that is an Issuer, such Issuer
agrees that (i) it will be bound by the terms of this Agreement relating to the
Pledged Stock issued by it and will comply with such terms insofar as such terms
are applicable to it, (ii) it will notify the Collateral Agent promptly in
writing of the occurrence of any of the events described in Subsection 5.3.1
with respect to the Pledged Stock issued by it and (iii) the terms of
Subsections 6.3(c) and 6.7 shall apply to it, mutatis mutandis, with respect to
all actions that may be required of it pursuant to Subsection 6.3(c) or 6.7 with
respect to the Pledged Stock issued by it.
5.2.8 Accounts Receivable.
(a) At any time with respect to Accounts Receivable constituting ABL Priority
Collateral, such Grantor will not, other than in the ordinary course of business
or as permitted by the Loan Documents, (i) grant any extension of the time of
payment of any of such Grantor’s Accounts Receivable, (ii) compromise or settle
any such Accounts Receivable for less than the full amount thereof, (iii)
release, wholly or partially, any Person liable for the payment of any such
Accounts Receivable, (iv) allow any credit or discount whatsoever on any such
Accounts Receivable, (v) amend, supplement or modify any such Accounts
Receivable, unless such extensions, compromises, settlements, releases, credits,
discounts, amendments, supplements or modifications would not reasonably be
expected to materially adversely affect the value of the Accounts Receivable
constituting ABL Priority Collateral taken as a whole or (vi) evidence any
Accounts Receivable by an Instrument as Chattel Paper.
(b) Such Grantor will deliver to the Collateral Agent a copy of each material
demand, notice or document received by it from any obligor under the Accounts
Receivable constituting ABL Priority Collateral that disputes the validity or
enforceability of more than 10% of the aggregate amount of the then outstanding
Accounts Receivable constituting ABL Priority Collateral.
5.2.9 Maintenance of Records.
(a) Such Grantor will keep and maintain at its own cost and expense reasonably
satisfactory and complete records of its Collateral, including, without
limitation, a record of all payments received and all credits granted with
respect to such Collateral.
(b) In the case of ABL Priority Collateral, such Grantor shall mark the Accounts
Receivable records referred to in the preceding clause (a) to evidence this
Agreement and the Liens and the security interests created hereby.
5.2.10 Acquisition of Intellectual Property. Concurrently with the delivery of
the annual certificate of an Authorized Officer pursuant to Subsection 8.1(f) of
the Credit Agreement, the U.S. Parent Borrower will notify the Collateral Agent
of any acquisition by the Grantors of (i) any registration of any material
United States Copyright, Patent or Trademark or (ii) any exclusive rights under
a material United States Copyright License, Patent License or Trademark License
constituting Collateral, and each applicable Grantor shall take such actions as
may be reasonably requested by the Collateral Agent (but only to the extent such
actions are within such Grantor’s control) to perfect the security interest
granted to the Collateral Agent and the other Secured Parties therein, to the
extent provided herein in respect of any United States Copyright, Patent or
Trademark constituting Collateral, by (x) the execution and delivery of an
amendment or supplement to this Agreement (or amendments to any such agreement
previously executed or delivered by such Grantor) and/or (y) the making of
appropriate filings (I) of financing statements under the Uniform Commercial
Code as in effect from time to time in any applicable
-27-

--------------------------------------------------------------------------------



jurisdiction and/or (II) in the United States Patent and Trademark Office, or
with respect to Copyrights and Copyright Licenses, the United States Copyright
Office).
5.2.11 [Reserved].
5.2.12 Commercial Tort Actions. All Commercial Tort Actions reasonably expected
to result in a recovery in excess of $20,000,000 of each Grantor in existence on
the date of this Agreement, known to such Grantor on the date hereof, are
described in Schedule 6 hereto. If any Grantor shall at any time after the date
of this Agreement acquire a Commercial Tort Action reasonably expected to result
in a recovery in excess of $20,000,000, such Grantor shall promptly notify the
Collateral Agent thereof in a writing signed by such Grantor and describing the
details thereof and shall grant to the Collateral Agent in such writing a
security interest therein and in the proceeds thereof, all upon and subject to
the terms of this Agreement.
5.2.13 [Reserved].
5.2.14 Protection of Trademarks. Such Grantor shall, with respect to any
Trademarks that are material to the business of such Grantor, use commercially
reasonable efforts not to cease the use of any of such Trademarks or fail to
maintain the level of the quality of products sold and services rendered under
any of such Trademarks at a level at least substantially consistent with the
quality of such products and services as of the date hereof, and shall use
commercially reasonable efforts to take all steps reasonably necessary to ensure
that licensees of such Trademarks use such consistent standards of quality,
except as would not reasonably be expected to have a Material Adverse Effect.
5.2.15 Protection of Intellectual Property. Subject to and except as permitted
by the Credit Agreement, such Grantor shall use commercially reasonable efforts
not to do any act or omit to do any act whereby any of the Intellectual Property
that is material to the business of Grantor may lapse, expire, or become
abandoned, or unenforceable, except as would not reasonably be expected to have
a Material Adverse Effect.
5.2.16 [Reserved].
5.3 Covenants of Each Pledgor. Each Pledgor covenants and agrees with the
Collateral Agent and the other Secured Parties that, from and after the date of
this Agreement until the earlier to occur of (i) the Loans and all other
Obligations (other than any Obligations owing to a Non-Lender Secured Party not
then due and payable) then due and owing shall have been paid in full in cash,
all Letters of Credit are terminated or cash collateralized on terms reasonably
satisfactory to the applicable Letter of Credit Issuer (or other arrangements
have been made with respect thereto on terms reasonably satisfactory to the
applicable Letter of Credit Issuer) and the Commitments shall have terminated
or, (ii) as to any Pledgor, a sale or other disposition of all the Capital Stock
of such Pledgor (other than to the U.S. Parent Borrower , the U.S. Subsidiary
Borrowers or any other Guarantor), or any other transaction or occurrence as a
result of which such Pledgor ceases to be a Restricted Subsidiary of the U.S.
Parent Borrower, in each case that is permitted under the Credit Agreement:
5.3.1 Additional Shares. If such Pledgor shall, as a result of its ownership of
its Pledged Stock, become entitled to receive or shall receive any stock
certificate (including, without limitation, any stock certificate representing a
stock dividend or a distribution in connection with any reclassification,
increase or reduction of capital or any certificate issued in connection with
any reorganization), stock option or similar rights in respect of the Capital
Stock of any Issuer, whether in addition to, in substitution of, as a conversion
of, or in exchange for, any shares of the Pledged Stock, or
-28-

--------------------------------------------------------------------------------



otherwise in respect thereof, such Pledgor shall accept the same as the agent of
the Collateral Agent and the other Secured Parties, hold the same for the
benefit of the Collateral Agent and the other Secured Parties and deliver the
same forthwith to the Collateral Agent (who will hold the same on behalf of the
Secured Parties), any applicable Collateral Representative or any Additional
Agent, as applicable, in accordance with any applicable Intercreditor Agreement,
in the exact form received, duly indorsed by such Pledgor to the Collateral
Agent, any applicable Collateral Representative or any Additional Agent, as
applicable, in accordance with any applicable Intercreditor Agreement, if
required, together with an undated stock power covering such certificate duly
executed in blank by such Grantor, to be held by the Collateral Agent, any
applicable Collateral Representative or any Additional Agent, as applicable, in
accordance with any applicable Intercreditor Agreement, subject to the terms
hereof, as additional collateral security for the Obligations (subject to
Subsection 3.3 and provided that in no event shall there be pledged, nor shall
any Pledgor be required to pledge, more than 65% of any series of outstanding
Capital Stock (including for these purposes any investment deemed to be Capital
Stock for United States tax purposes) of any Foreign Subsidiary pursuant to this
Agreement). If an Event of Default shall have occurred and be continuing, any
sums paid upon or in respect of the Pledged Stock upon the liquidation or
dissolution of any Issuer (except any liquidation or dissolution of any
Subsidiary of the U.S. Parent Borrower in accordance with the Credit Agreement)
shall be paid over to the Collateral Agent, any applicable Collateral
Representative or any Additional Agent, as applicable, in accordance with any
applicable Intercreditor Agreement to be held by the Collateral Agent, any
applicable Collateral Representative or any Additional Agent, as applicable, in
accordance with any applicable Intercreditor Agreement subject to the terms
hereof as additional collateral security for the Obligations, and in case any
distribution of capital shall be made on or in respect of the Pledged Stock or
any property shall be distributed upon or with respect to the Pledged Stock
pursuant to the recapitalization or reclassification of the capital of any
Issuer or pursuant to the reorganization thereof, the property so distributed
shall, unless otherwise subject to a perfected security interest in favor of the
Collateral Agent, be delivered to the Collateral Agent, the applicable
Collateral Representative or any Additional Agent, as applicable, in accordance
with any applicable Intercreditor Agreement, to be held by the Collateral Agent,
the applicable Collateral Representative or any Additional Agent, as applicable,
in accordance with any applicable Intercreditor Agreement subject to the terms
hereof as additional collateral security for the Obligations, in each case
except as otherwise provided by any applicable Intercreditor Agreement. If any
sums of money or property so paid or distributed in respect of the Pledged Stock
shall be received by such Pledgor, such Pledgor shall, until such money or
property is paid or delivered to the Collateral Agent, the applicable Collateral
Representative or any Additional Agent, as applicable, in accordance with any
applicable Intercreditor Agreement hold such money or property for the benefit
of the Secured Parties as additional collateral security for the Obligations.
5.3.2 [Reserved].
5.3.3 Pledged Notes.
(a) Each Pledgor party hereto as of the date of this Agreement shall deliver to
the Collateral Agent all Pledged Notes then held by such Granting Party,
endorsed in blank or, at the request of the Collateral Agent, endorsed to the
Collateral Agent, within 90 days following the date of this Agreement or with
respect to any Pledged Notes acquired by any Pledgor after the date hereof,
within 30 days following such acquisition, plus any extensions granted by the
Collateral Agent in its sole discretion.
(b) Each Pledgor which becomes a party hereto after the Closing Date pursuant to
Subsection 9.15 shall deliver to the Collateral Agent, the applicable Collateral
Representative or any Additional Agent, as applicable, in accordance with each
applicable Intercreditor Agreement, all Pledged
-29-

--------------------------------------------------------------------------------



Notes then held by such Pledgor, endorsed in blank or, at the request of the
Collateral Agent, endorsed to the Collateral Agent, the applicable Collateral
Representative or any Additional Agent, as applicable, in accordance with each
applicable Intercreditor Agreement. Furthermore, within ten Business Days (or
such longer period as may be agreed by the Collateral Agent in its sole
discretion) after any Pledgor obtains a Pledged Note, such Pledgor shall cause
such Pledged Note to be delivered to the Collateral Agent, the applicable
Collateral Representative or any Additional Agent, as applicable, in accordance
with any applicable Intercreditor Agreement, endorsed in blank or, at the
request of the Collateral Agent, any applicable Collateral Representative or any
Additional Agent, as applicable, in accordance with any applicable Intercreditor
Agreement, endorsed to the Collateral Agent, any applicable Collateral
Representative or any Additional Agent, as applicable, in accordance with any
applicable Intercreditor Agreement.
5.3.4 Maintenance of Security Interest.
(a) Such Pledgor shall use commercially reasonable efforts to defend the
security interest created by this Agreement in such Pledgor’s Pledged Collateral
against the claims and demands of all Persons whomsoever. At any time and from
time to time, upon the written request of the Collateral Agent and at the sole
expense of such Pledgor, such Pledgor will promptly and duly execute and deliver
such further instruments and documents and take such further actions as the
Collateral Agent may reasonably request for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted by such Pledgor; provided, that notwithstanding any other
provision of this Agreement or any other Loan Documents, neither the U.S. Parent
Borrower nor any other Pledgor will be required to (v) take any action in any
jurisdiction other than the United States of America, or required by the laws of
any such non-U.S. jurisdiction or enter into any security agreement or pledge
agreement governed by the laws of any such non-U.S. jurisdiction, in order to
create any security interests (or other Liens) in assets located or titled
outside of the United States of America or to perfect any security interests (or
other Liens) in any Collateral, (w) except as required by the Credit Agreement,
deliver control agreements with respect to, or confer perfection by “control”
over, any deposit accounts, bank or securities account or other Collateral,
except in the case of Security Collateral that constitutes Capital Stock or
Pledged Notes in certificated form, delivering such Capital Stock or Pledged
Notes to the Collateral Agent (or another Person as required under any
Intercreditor Agreement), (x) except as required by the Credit Agreement, take
any action in order to perfect any security interests in any assets specifically
requiring perfection through control (including cash, cash equivalents, deposit
accounts or securities accounts) (except, in each case, to the extent consisting
of proceeds perfected by the filing of a financing statement under the Code or,
in the case of Pledged Stock, by being held by the Collateral Agent or an
Additional Agent as agent for the Collateral Agent), (y) deliver landlord lien
waivers, estoppels or collateral access letters or (z) file any fixture filing
with respect to any security interest in Fixtures affixed to or attached to any
real property constituting Excluded Assets.
(b) The Collateral Agent may grant extensions of time for the creation and
perfection of security interests in, or obtaining or delivery of documents or
other deliverables with respect to, particular assets of any Pledgor where it
determines that such action cannot be accomplished without undue effort or
expense by the time or times at which it would otherwise be required to be
accomplished by this Agreement or any other Security Documents.
SECTION 6
Remedial Provisions
6.1 Certain Matters Relating to Accounts.
-30-

--------------------------------------------------------------------------------



(a) At any time and from time to time after the occurrence and during the
continuance of an Event of Default, subject to each applicable Intercreditor
Agreement, the Collateral Agent shall have the right to make test verifications
of the Accounts Receivable constituting Collateral in any reasonable manner and
through any reasonable medium that it reasonably considers advisable, and the
relevant Grantor shall furnish all such assistance and information as the
Collateral Agent may reasonably require in connection with such test
verifications. At any time and from time to time after the occurrence and during
the continuance of an Event of Default, subject to each applicable Intercreditor
Agreement, upon the Collateral Agent’s reasonable request and at the expense of
the relevant Grantor, such Grantor shall cause independent public accountants or
others reasonably satisfactory to the Collateral Agent to furnish to the
Collateral Agent reports showing reconciliations, aging and test verifications
of, and trial balances for, the Accounts Receivable constituting Collateral.
(b) The Collateral Agent hereby authorizes each Grantor to collect such
Grantor’s Accounts Receivable constituting Collateral and the Collateral Agent
may curtail or terminate said authority at any time, without limiting the
Collateral Agent’s rights under Subsection 8.13 of the Credit Agreement, after
the occurrence and during the continuance of an Event of Default specified in
Subsections 10.1 or 10.5 of the Credit Agreement, subject to any applicable
Intercreditor Agreement. If required by the Collateral Agent at any time,
without limiting the Collateral Agent’s rights under Subsection 8.13 of the
Credit Agreement, after the occurrence and during the continuance of an Event of
Default specified in Subsections 10.1 or 10.5 of the Credit Agreement, subject
to any applicable Intercreditor Agreement, any Proceeds constituting payments or
other cash proceeds of Accounts constituting Collateral, when collected by such
Grantor, (i) shall be forthwith (and, in any event, within 2 Business Days of
receipt by such Grantor) deposited in, or otherwise transferred by such Grantor
to, the Collateral Proceeds Account, subject to withdrawal by the Collateral
Agent for the account of the Secured Parties only as provided in Subsection 6.5,
and (ii) until so turned over, shall be held by such Grantor for the benefit of
the Collateral Agent and the other Secured Parties. All Proceeds constituting
collections or other cash proceeds of Accounts constituting Collateral while
held by the Collateral Account Bank (or by any Grantor for the benefit of the
Collateral Agent and the other Secured Parties) shall continue to be collateral
security for all of the Obligations and shall not constitute payment thereof
until applied as hereinafter provided. At any time when an Event of Default
specified in Subsections 10.1 or 10.5 of the Credit Agreement has occurred and
is continuing, subject to any applicable Intercreditor Agreement, at the
Collateral Agent’s election, each of the Collateral Agent and the Administrative
Agent may apply all or any part of the funds on deposit in the Collateral
Proceeds Account established by the relevant Grantor to the payment of the
Obligations of such Grantor then due and owing, such application to be made as
set forth in Subsection 6.5. So long as no Event of Default has occurred and is
continuing, the funds on deposit in the Collateral Proceeds Account shall be
remitted as provided in Subsection 6.1(d).
(c) At any time and from time to time after the occurrence and during the
continuance of an Event of Default specified in Subsection 10.1(a) of the Credit
Agreement, subject to each applicable Intercreditor Agreement, at the Collateral
Agent’s request, each Grantor shall deliver to the Collateral Agent copies or,
if required by the Collateral Agent for the enforcement thereof or foreclosure
thereon, originals of all documents held by such Grantor evidencing, and
relating to, the agreements and transactions which gave rise to such Grantor’s
Accounts Receivable constituting Collateral, including, without limitation, all
statements relating to such Grantor’s Accounts Receivable constituting
Collateral and all orders, invoices and shipping receipts.
(d) So long as no Event of Default has occurred and is continuing, subject to
each applicable Intercreditor Agreement, the Collateral Agent shall instruct the
Collateral Account Bank to promptly remit any funds on deposit in each Grantor’s
Collateral Proceeds Account to a Blocked
-31-

--------------------------------------------------------------------------------



Account. In the event that an Event of Default has occurred and is continuing,
subject to each applicable Intercreditor Agreement, the Collateral Agent at its
option may require that each Collateral Proceeds Account of each Grantor be
established at the Collateral Agent or at another institution reasonably
acceptable to the Collateral Agent. Each Grantor shall have the right, at any
time and from time to time, to withdraw such of its own funds from its own
Blocked Accounts, and to maintain such balances in its Blocked Accounts, as it
shall deem to be necessary or desirable.
6.2 Communications with Obligors; Grantors Remain Liable.
(a) The Collateral Agent in its own name or in the name of others, may at any
time and from time to time after the occurrence and during the continuance of an
Event of Default specified in Subsection 10.1(a) of the Credit Agreement,
subject to each applicable Intercreditor Agreement, communicate with obligors
under the Accounts Receivable constituting ABL Priority Collateral and parties
to the Contracts (in each case, to the extent constituting Collateral) to verify
with them to the Collateral Agent’s satisfaction the existence, amount and terms
of any Accounts Receivable or Contracts.
(b) Upon the request of the Collateral Agent at any time after the occurrence
and during the continuance of an Event of Default specified in
Subsection 10.1(a) of the Credit Agreement, subject to each applicable
Intercreditor Agreement, each Grantor shall notify obligors on such Grantor’s
Accounts Receivable and parties to such Grantor’s Contracts (in each case, to
the extent constituting Collateral) that such Accounts Receivable and such
Contracts have been assigned to the Collateral Agent, for the benefit of the
Secured Parties, and that payments in respect thereof shall be made directly to
the Collateral Agent.
(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of such Grantor’s Accounts Receivable to observe and perform
all the conditions and obligations to be observed and performed by it
thereunder, all in accordance with the terms of any agreement giving rise
thereto. None of the Collateral Agent, the Administrative Agent or any other
Secured Party shall have any obligation or liability under any Accounts
Receivable (or any agreement giving rise thereto) by reason of or arising out of
this Agreement or the receipt by the Collateral Agent or any other Secured Party
of any payment relating thereto, nor shall the Collateral Agent or any other
Secured Party be obligated in any manner to perform any of the obligations of
any Grantor under or pursuant to any Accounts Receivable (or any agreement
giving rise thereto) to make any payment, to make any inquiry as to the nature
or the sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts that
may have been assigned to it or to which it may be entitled at any time or
times.
6.3 Pledged Stock.
(a) Unless an Event of Default shall have occurred and be continuing and the
Collateral Agent shall have given one Business Day’s prior written notice to the
relevant Pledgor of the Collateral Agent’s intent to exercise its corresponding
rights pursuant to Subsection 6.3(b), each Pledgor shall be permitted to receive
all cash dividends and distributions paid in respect of the Pledged Stock and
all payments made in respect of the Pledged Notes, and to exercise all voting
and corporate rights with respect to the Pledged Stock.
(b) Subject to each applicable Intercreditor Agreement, if an Event of Default
shall occur and be continuing and the Collateral Agent shall give one Business
Day’s prior written notice of its
-32-

--------------------------------------------------------------------------------



intent to exercise such rights to the relevant Pledgor or Pledgors (i) the
Collateral Agent shall have the right to receive any and all cash dividends,
payments or other Proceeds paid in respect of the Pledged Stock and make
application thereof to the Obligations of the relevant Pledgor as provided in
the Credit Agreement consistent with Subsection 6.5, and (ii) any or all of the
Pledged Stock shall be registered in the name of the Collateral Agent or its
nominee, and the Collateral Agent or its nominee may thereafter exercise (x) all
voting, corporate and other rights pertaining to such Pledged Stock at any
meeting of shareholders of the relevant Issuer or Issuers or otherwise and (y)
any and all rights of conversion, exchange, subscription and any other rights,
privileges or options pertaining to such Pledged Stock as if it were the
absolute owner thereof (including, without limitation, the right to exchange at
its discretion any and all of the Pledged Stock upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the corporate
structure of any Issuer, or upon the exercise by the relevant Pledgor or the
Collateral Agent of any right, privilege or option pertaining to such Pledged
Stock, and in connection therewith, the right to deposit and deliver any and all
of the Pledged Stock with any committee, depositary, transfer agent, registrar
or other designated agency upon such terms and conditions as the Collateral
Agent may reasonably determine), all without liability to the maximum extent
permitted by applicable law (other than for its gross negligence or willful
misconduct) except to account for property actually received by it, but the
Collateral Agent shall have no duty, to any Pledgor to exercise any such right,
privilege or option and shall not be responsible for any failure to do so or
delay in so doing, provided that the Collateral Agent shall not exercise any
voting or other consensual rights pertaining to the Pledged Stock in any way
that would constitute an exercise of the remedies described in Subsection 6.6
other than in accordance with Subsection 6.6.
(c) Each Pledgor hereby authorizes and instructs each Issuer or maker of any
Pledged Securities pledged by such Pledgor hereunder to, subject to each
applicable Intercreditor Agreement, (i) comply with any instruction received by
it from the Collateral Agent in writing with respect to Capital Stock in such
Issuer that (x) states that an Event of Default has occurred and is continuing
and (y) is otherwise in accordance with the terms of this Agreement, without any
other or further instructions from such Pledgor, and each Pledgor agrees that
each Issuer or maker shall be fully protected in so complying, and (ii) unless
otherwise expressly permitted hereby, pay any dividends or other payments with
respect to the Pledged Securities directly to the Collateral Agent.
6.4 Proceeds to Be Turned Over to the Collateral Agent. In addition to the
rights of the Collateral Agent specified in Subsection 6.1 with respect to
payments of Accounts Receivable constituting Collateral, subject to each
applicable Intercreditor Agreement, if an Event of Default shall occur and be
continuing, and the Collateral Agent shall have instructed any Grantor to do so,
all Proceeds of Security Collateral received by such Grantor consisting of cash,
checks and other Cash Equivalent items shall be held by such Grantor for the
benefit of the Collateral Agent and the other Secured Parties hereto and shall,
forthwith upon receipt by such Grantor, be turned over to the Collateral Agent
in the exact form received by such Grantor (duly indorsed by such Grantor to the
Collateral Agent). All Proceeds of Security Collateral received by the
Collateral Agent hereunder shall be held by the Collateral Agent in the relevant
Collateral Proceeds Account maintained under its sole dominion and control,
subject to each applicable Intercreditor Agreement. All Proceeds of Security
Collateral while held by the Collateral Agent in such Collateral Proceeds
Account (or by the relevant Grantor for the benefit of the Collateral Agent and
the other Secured Parties) shall continue to be held as collateral security for
all the Obligations of such Grantor and shall not constitute payment thereof
until applied as provided in Subsection 6.5 and each applicable Intercreditor
Agreement.
6.5 Application of Proceeds. It is agreed that if an Event of Default shall
occur and be continuing, any and all Proceeds of the relevant Granting Party’s
Security Collateral received by the
-33-

--------------------------------------------------------------------------------



Collateral Agent (whether from the relevant Granting Party or otherwise) shall
be held by the Collateral Agent for the benefit of the Secured Parties as
collateral security for the Obligations of the relevant Granting Party (whether
matured or unmatured), and/or then or at any time thereafter may, in the sole
discretion of the Collateral Agent, subject to each applicable Intercreditor
Agreement, be applied by the Collateral Agent against the Obligations of the
relevant Granting Party then due and owing in the order of priority set forth in
Section 10 of the Credit Agreement.
6.6 Code and Other Remedies. Subject to each applicable Intercreditor Agreement,
if an Event of Default shall occur and be continuing, the Collateral Agent, on
behalf of the Secured Parties, may exercise, in addition to all other rights and
remedies granted to them in this Agreement and in any other instrument or
agreement securing, evidencing or relating to the Obligations to the extent
permitted by applicable law, all rights and remedies of a secured party under
the Code and under any other applicable law and in equity. Without limiting the
generality of the foregoing, to the extent permitted by applicable law and
subject to each applicable Intercreditor Agreement, the Collateral Agent,
without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below) to or upon any Granting Party or any other Person (all and each of
which demands, defenses, advertisements and notices are hereby waived), may in
such circumstances, forthwith collect, receive, appropriate and realize upon the
Security Collateral, or any part thereof, and/or may forthwith, subject to any
existing reserved rights or licenses, sell, lease, assign, give option or
options to purchase, or otherwise dispose of and deliver the Security Collateral
or any part thereof (or contract to do any of the foregoing), in one or more
parcels at public or private sale or sales, at any exchange, broker’s board or
office of the Collateral Agent or any other Secured Party or elsewhere upon such
terms and conditions as it may deem advisable and at such prices as it may deem
best, for cash or on credit or for future delivery without assumption of any
credit risk. To the extent permitted by law and subject to each applicable
Intercreditor Agreement, the Collateral Agent or any other Secured Party shall
have the right, upon any such sale or sales, to purchase the whole or any part
of the Security Collateral so sold, free of any right or equity of redemption in
such Granting Party, which right or equity is hereby waived and released. Each
Granting Party further agrees, at the Collateral Agent’s request (subject to
each applicable Intercreditor Agreement), to assemble the Security Collateral
and make it available to the Collateral Agent at places which the Collateral
Agent shall reasonably select, whether at such Granting Party’s premises or
elsewhere. The Collateral Agent shall apply the net proceeds of any action taken
by it pursuant to this Subsection 6.6, after deducting all reasonable costs and
expenses of every kind incurred in connection therewith or incidental to the
care or safekeeping of any of the Security Collateral or in any way relating to
the Security Collateral or the rights of the Collateral Agent and the other
Secured Parties hereunder, including, without limitation, reasonable attorneys’
fees and disbursements, to the payment in whole or in part of the Obligations of
the relevant Granting Party then due and owing, in the order of priority
specified in Subsection 6.5, and only after such application and after the
payment by the Collateral Agent of any other amount required by any provision of
law, including, without limitation, Section 9-615(a)(3) of the Code, need the
Collateral Agent account for the surplus, if any, to such Granting Party. To the
extent permitted by applicable law, (i) such Granting Party waives all claims,
damages and demands it may acquire against the Collateral Agent or any other
Secured Party arising out of the repossession, retention or sale of the Security
Collateral, other than any such claims, damages and demands that may arise from
the gross negligence or willful misconduct of any of the Collateral Agent or
such other Secured Party, and (ii) if any notice of a proposed sale or other
disposition of Security Collateral shall be required by law, such notice shall
be deemed reasonable and proper if given at least 10 days before such sale or
other disposition.
6.7 Registration Rights.
-34-

--------------------------------------------------------------------------------



(a) Subject to each applicable Intercreditor Agreement, if the Collateral Agent
shall determine to exercise its right to sell any or all of the Pledged Stock
pursuant to Subsection 6.6, and if in the reasonable opinion of the Collateral
Agent it is necessary or reasonably advisable to have the Pledged Stock, or that
portion thereof to be sold, registered under the provisions of the Securities
Act, the relevant Pledgor will use its reasonable best efforts to cause the
Issuer thereof to (i) execute and deliver, and use its reasonable best efforts
to cause the directors and officers of such Issuer to execute and deliver, all
such instruments and documents, and do or cause to be done all such other acts
as may be, in the reasonable opinion of the Collateral Agent, necessary or
advisable to register such Pledged Stock, or that portion thereof to be sold,
under the provisions of the Securities Act, (ii) use its reasonable best efforts
to cause the registration statement relating thereto to become effective and to
remain effective for a period of not more than one year from the date of the
first public offering of such Pledged Stock, or that portion thereof to be sold,
and (iii) make all amendments thereto and/or to the related prospectus which, in
the reasonable opinion of the Collateral Agent, are necessary or advisable, all
in conformity with the requirements of the Securities Act and the rules and
regulations of the Securities and Exchange Commission applicable thereto. Such
Pledgor agrees to use its reasonable best efforts to cause such Issuer to comply
with the provisions of the securities or “Blue Sky” laws of any and all states
and the District of Columbia that the Collateral Agent shall reasonably
designate and to make available to its security holders, as soon as practicable,
an earnings statement (which need not be audited) that will satisfy the
provisions of Section 11(a) of the Securities Act.
(b) Such Pledgor recognizes that the Collateral Agent may be unable to effect a
public sale of any or all such Pledged Stock, by reason of certain prohibitions
contained in the Securities Act and applicable state securities laws or
otherwise, and may be compelled to resort to one or more private sales thereof
to a restricted group of purchasers which will be obliged to agree, among other
things, to acquire such securities for their own account for investment and not
with a view to the distribution or resale thereof. Such Pledgor acknowledges and
agrees that any such private sale may result in prices and other terms less
favorable than if such sale were a public sale and, notwithstanding such
circumstances, to the extent permitted by applicable law, agrees that any such
private sale shall be deemed to have been made in a commercially reasonable
manner. The Collateral Agent shall not be under any obligation to delay a sale
of any of the Pledged Stock for the period of time necessary to permit the
Issuer thereof to register such securities for public sale under the Securities
Act, or under applicable state securities laws, even if such Issuer would agree
to do so.
(c) Such Pledgor agrees to use its reasonable best efforts to do or cause to be
done all such other acts as may be necessary to make such sale or sales of all
or any portion of such Pledged Stock pursuant to this Subsection 6.7 valid and
binding and in compliance with any and all other applicable Requirements of Law.
Such Pledgor further agrees that a breach of any of the covenants contained in
this Subsection 6.7 will cause irreparable injury to the Collateral Agent and
the Lenders, that the Collateral Agent and the Lenders have no adequate remedy
at law in respect of such breach and, as a consequence, that each and every
covenant contained in this Subsection 6.7 shall be specifically enforceable
against such Pledgor, and to the extent permitted by applicable law, such
Pledgor hereby waives and agrees not to assert any defenses against an action
for specific performance of such covenants (except for a defense that no Event
of Default has occurred or is continuing under the Credit Agreement).
6.8 Waiver; Deficiency. Each Granting Party shall remain liable for any
deficiency if the proceeds of any sale or other disposition of the Security
Collateral are insufficient to pay in full, the Loans and, to the extent then
due and owing, all other Obligations of such Granting Party and the reasonable
fees and disbursements of any attorneys employed by the Collateral Agent or any
other Secured Party to collect such deficiency.
-35-

--------------------------------------------------------------------------------



SECTION 7
The Collateral Agent
7.1 Collateral Agent’s Appointment as Attorney-in-Fact, etc.
(a) Each Granting Party hereby irrevocably constitutes and appoints the
Collateral Agent and any authorized officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact (which appointment shall
terminate upon the date upon which the Loans and all other Obligations (other
than any Obligations owing to a Non-Lender Secured Party not then due and
payable) then due and owing, shall have been paid in full in cash, all Letters
of Credit are terminated or cash collateralized on terms reasonably satisfactory
to the applicable Letter of Credit Issuer (or other arrangements have been made
with respect thereto on terms reasonably satisfactory to the applicable Letter
of Credit Issuer) and the Commitments shall have terminated) with full
irrevocable power and authority in the place and stead of such Granting Party
and in the name of such Granting Party or in its own name, for the purpose of
carrying out the terms of this Agreement, to take any and all appropriate action
and to execute any and all documents and instruments that may be reasonably
necessary or desirable to accomplish the purposes of this Agreement to the
extent permitted by applicable law, provided that the Collateral Agent agrees
not to exercise such power except upon the occurrence and during the continuance
of any Event of Default, and in accordance with and subject to each applicable
Intercreditor Agreement. Without limiting the generality of the foregoing, at
any time when an Event of Default has occurred and is continuing (in each case
to the extent permitted by applicable law and subject to each applicable
Intercreditor Agreement), (x) each Pledgor hereby gives the Collateral Agent the
power and right, on behalf of such Pledgor, without notice or assent by such
Pledgor, to execute, in connection with any sale provided for in Subsection 6.6
or 6.7, any endorsements, assessments or other instruments of conveyance or
transfer with respect to such Pledgor’s Pledged Collateral, and (y) each Grantor
hereby gives the Collateral Agent the power and right, on behalf of such
Grantor, without notice to or assent by such Grantor, to do any or all of the
following:
(i) in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Accounts Receivable of such
Grantor that constitutes Collateral or with respect to any other Collateral of
such Grantor and file any claim or take any other action or institute any
proceeding in any court of law or equity or otherwise deemed appropriate by the
Collateral Agent for the purpose of collecting any and all such moneys due under
any Accounts Receivable of such Grantor that constitutes Collateral or with
respect to any other Collateral of such Grantor whenever payable;
(ii) in the case of any Copyright, Patent, or Trademark constituting Collateral
of such Grantor, execute and deliver any and all agreements, instruments,
documents and papers as the Collateral Agent may reasonably request to such
Grantor to evidence the Collateral Agent’s and the Lenders’ security interest in
such Copyright, Patent, or Trademark and the goodwill and general intangibles of
such Grantor relating thereto or represented thereby, and such Grantor hereby
consents to the non-exclusive royalty free use by the Collateral Agent of any
Copyright, Patent or Trademark owned by such Grantor included in the Collateral
for the purposes of disposing of any Collateral;
(iii) pay or discharge taxes and Liens, other than Liens permitted under this
Agreement or the other Loan Documents, levied or placed on the Collateral of
such Grantor,
-36-

--------------------------------------------------------------------------------



effect any repairs or any insurance called for by the terms of this Agreement
and pay all or any part of the premiums therefor and the costs thereof;
(iv) (A) direct any party liable for any payment under any of the Security
Collateral of such Grantor to make payment of any and all moneys due or to
become due thereunder directly to the Collateral Agent or as the Collateral
Agent shall direct; (B) ask or demand for, collect, receive payment of and
receipt for, any and all moneys, claims and other amounts due or to become due
at any time in respect of or arising out of any Security Collateral of such
Grantor; (C) sign and indorse any invoices, freight or express bills, bills of
lading, storage or warehouse receipts, drafts against debtors, assignments,
verifications, notices and other documents in connection with any of the
Security Collateral of such Grantor; (D) commence and prosecute any suits,
actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Security Collateral of such Grantor or any portion
thereof and to enforce any other right in respect of any Security Collateral of
such Grantor; (E) defend any suit, action or proceeding brought against such
Grantor with respect to any Security Collateral of such Grantor; (F) settle,
compromise or adjust any such suit, action or proceeding described in clause (E)
above and, in connection therewith, to give such discharges or releases as the
Collateral Agent may deem appropriate; (G) subject to any existing reserved
rights or licenses, assign any Copyright, Patent or Trademark constituting
Collateral of such Grantor (along with the goodwill of the business to which any
such Copyright, Patent or Trademark pertains), for such term or terms, on such
conditions, and in such manner, as the Collateral Agent shall in its sole
discretion determine; and (H) generally, sell, transfer, pledge and make any
agreement with respect to or otherwise deal with any of the Security Collateral
of such Grantor as fully and completely as though the Collateral Agent were the
absolute owner thereof for all purposes, and do, at the Collateral Agent’s
option and such Grantor’s expense, at any time, or from time to time, all acts
and things which the Collateral Agent deems necessary to protect, preserve or
realize upon the Security Collateral of such Grantor and the Collateral Agent’s
and the other Secured Parties’ security interests therein and to effect the
intent of this Agreement, all as fully and effectively as such Grantor might do;
and
(v) provide any “notice of sole control” (or equivalent notice) under any
Blocked Account Agreement (it being understood that the right to provide any
“notice of sole control” granted hereby is in addition to such rights granted
under the Credit Agreement and does not limit the exercise of such rights during
the continuance of any Cash Dominion Period.
(b) The reasonable expenses of the Collateral Agent incurred in connection with
actions undertaken as provided in this Subsection 7.1 from the date of payment
by the Collateral Agent to the date reimbursed by the relevant Granting Party,
shall be payable by such Granting Party to the Collateral Agent on demand.
(c) Each Granting Party hereby ratifies all that said attorney shall lawfully do
or cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable as
to the relevant Granting Party until this Agreement is terminated as to such
Granting Party, and the security interests in the Security Collateral of such
Granting Party created hereby are released.
7.2 Duty of Collateral Agent. The Collateral Agent’s sole duty with respect to
the custody, safekeeping and physical preservation of the Security Collateral in
its possession, under Section 9-207 of the Code or otherwise, shall be to deal
with it in the same manner as the Collateral Agent deals
-37-

--------------------------------------------------------------------------------



with similar property for its own account. None of the Collateral Agent or any
other Secured Party nor any of their respective officers, directors, employees
or agents shall be liable for failure to demand, collect or realize upon any of
the Security Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Security Collateral upon the
request of any Granting Party or any other Person or, except as otherwise
provided herein, to take any other action whatsoever with regard to the Security
Collateral or any part thereof. The powers conferred on the Collateral Agent and
the other Secured Parties hereunder are solely to protect the Collateral Agent’s
and the other Secured Parties’ interests in the Security Collateral and shall
not impose any duty upon the Collateral Agent or any other Secured Party to
exercise any such powers. The Collateral Agent and the other Secured Parties
shall be accountable only for amounts that they actually receive as a result of
the exercise of such powers, and to the maximum extent permitted by applicable
law, neither they nor any of their officers, directors, employees or agents
shall be responsible to any Granting Party for any act or failure to act
hereunder, except as otherwise provided herein or for their own gross negligence
or willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision).
7.3 Financing Statements. Pursuant to any applicable law, each Granting Party
authorizes the Collateral Agent to file or record financing statements and other
filing or recording documents or instruments with respect to such Granting
Party’s Security Collateral without the signature of such Granting Party in such
form and in such filing offices as the Collateral Agent reasonably determines
appropriate to perfect the security interests of the Collateral Agent under this
Agreement. Each Granting Party authorizes the Collateral Agent to use any
collateral description reasonably determined by the Collateral Agent, including,
without limitation, the collateral description “all personal property” or “all
assets” or words of similar meaning in any such financing statements. The
Collateral Agent agrees to use its commercially reasonable efforts to notify the
relevant Granting Party of any financing or continuation statement filed by it,
provided that any failure to give such notice shall not affect the validity or
effectiveness of any such filing.
7.4 Authority of Collateral Agent. Each Granting Party acknowledges that the
rights and responsibilities of the Collateral Agent under this Agreement with
respect to any action taken by the Collateral Agent or the exercise or
non-exercise by the Collateral Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement or any amendment, supplement or other modification of this
Agreement shall, as between the Collateral Agent and the Secured Parties, be
governed by the Credit Agreement and by such other agreements with respect
thereto as may exist from time to time among them, but, as between the
Collateral Agent and the Granting Parties, the Collateral Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no Granting Party
shall be under any obligation, or entitlement, to make any inquiry respecting
such authority.
7.5 Right of Inspection. Upon reasonable written advance notice to any Grantor
and as often as may reasonably be desired, or at any time and from time to time
after the occurrence and during the continuation of an Event of Default, the
Collateral Agent shall have reasonable access during normal business hours to
all the books, correspondence and records of such Grantor, and the Collateral
Agent and its representatives may examine the same, and to the extent reasonable
take extracts therefrom and make photocopies thereof, and such Grantor agrees to
render to the Collateral Agent at such Grantor’s reasonable cost and expense,
such clerical and other assistance as may be reasonably requested with regard
thereto. The Collateral Agent and its representatives shall also have the right,
upon reasonable advance written notice to such Grantor subject to any lease
restrictions, to enter during normal business hours into and upon any premises
owned, leased or operated by such Grantor where any of such
-38-

--------------------------------------------------------------------------------



Grantor’s Inventory or Equipment is located for the purpose of inspecting the
same, observing its use or otherwise protecting its interests therein to the
extent not inconsistent with the provisions of the Credit Agreement and the
other Loan Documents (and subject to each applicable Intercreditor Agreement).
SECTION 8
Non-Lender Secured Parties
8.1 Rights to Collateral.
(a) The Non-Lender Secured Parties shall not have any right whatsoever to do any
of the following: (i) exercise any rights or remedies with respect to the
Collateral (such term, as used in this Section 8, having the meaning assigned to
it in the Credit Agreement) or to direct the Collateral Agent to do the same,
including, without limitation, the right to (A) enforce any Liens or sell or
otherwise foreclose on any portion of the Collateral, (B) request any action,
institute any proceedings, exercise any voting rights, give any instructions,
make any election, notify account debtors or make collections with respect to
all or any portion of the Collateral or (C) release any Granting Party under
this Agreement or release any Collateral from the Liens of any Security Document
or consent to or otherwise approve any such release; (ii) demand, accept or
obtain any Lien on any Collateral (except for Liens arising under, and subject
to the terms of, this Agreement); (iii) vote in any Bankruptcy Case or similar
proceeding in respect of the U.S. Parent Borrower or any of its Subsidiaries
(any such proceeding, for purposes of this clause (a), a “Bankruptcy”) with
respect to, or take any other actions concerning the Collateral; (iv) receive
any proceeds from any sale, transfer or other disposition of any of the
Collateral (except in accordance with this Agreement); (v) oppose any sale,
transfer or other disposition of the Collateral; (vi) object to any
debtor-in-possession financing in any Bankruptcy which is provided by one or
more Lenders among others (including on a priming basis under Section 364(d) of
the Bankruptcy Code); (vii) object to the use of cash collateral in respect of
the Collateral in any Bankruptcy; or (viii) seek, or object to the Lenders or
Agents seeking on an equal and ratable basis, any adequate protection or relief
from the automatic stay with respect to the Collateral in any Bankruptcy.
(b) Each Non-Lender Secured Party, by its acceptance of the benefits of this
Agreement and the other Security Documents, agrees that in exercising rights and
remedies with respect to the Collateral, the Collateral Agent and the Lenders,
with the consent of the Collateral Agent, may enforce the provisions of the
Security Documents and exercise remedies thereunder and under any other Loan
Documents (or refrain from enforcing rights and exercising remedies), all in
such order and in such manner as they may determine in the exercise of their
sole business judgment. Such exercise and enforcement shall include, without
limitation, the rights to collect, sell, dispose of or otherwise realize upon
all or any part of the Collateral, to incur expenses in connection with such
collection, sale, disposition or other realization and to exercise all the
rights and remedies of a secured lender under the Uniform Commercial Code as in
effect from time to time in any applicable jurisdiction. The Non-Lender Secured
Parties by their acceptance of the benefits of this Agreement and the other
Security Documents hereby agree not to contest or otherwise challenge any such
collection, sale, disposition or other realization of or upon all or any of the
Collateral. Whether or not a Bankruptcy Case has been commenced, the Non-Lender
Secured Parties shall be deemed to have consented to any sale or other
disposition of any property, business or assets of the U.S. Parent Borrower or
any of its Subsidiaries and the release of any or all of the Collateral from the
Liens of any Security Document in connection therewith.
(c) Notwithstanding any provision of this Subsection 8.1, the Non-Lender Secured
Parties shall be entitled subject to each applicable Intercreditor Agreement to
file any necessary
-39-

--------------------------------------------------------------------------------



responsive or defensive pleadings in opposition to any motion, claim, adversary
proceeding or other pleadings (A) in order to prevent any Person from seeking to
foreclose on the Collateral or supersede the Non-Lender Secured Parties’ claim
thereto or (B) in opposition to any motion, claim, adversary proceeding or other
pleading made by any Person objecting to or otherwise seeking the disallowance
of the claims of the Non-Lender Secured Parties. Each Non-Lender Secured Party,
by its acceptance of the benefits of this Agreement, agrees to be bound by and
to comply with each applicable Intercreditor Agreement and authorizes the
Collateral Agent to enter into the Intercreditor Agreements on its behalf.
(d) Each Non-Lender Secured Party, by its acceptance of the benefits of this
Agreement, agrees that the Collateral Agent and the Lenders may deal with the
Collateral, including any exchange, taking or release of Collateral, may change
or increase the amount of the Borrower Obligations and/or the Guarantor
Obligations, and may release any Granting Party from its Obligations hereunder,
all without any liability or obligation (except as may be otherwise expressly
provided herein) to the Non-Lender Secured Parties.
8.2 Appointment of Agent. Each Non-Lender Secured Party, by its acceptance of
the benefits of this Agreement and the other Security Documents, shall be deemed
irrevocably to make, constitute and appoint the Collateral Agent, as agent under
the Credit Agreement (and all officers, employees or agents designated by the
Collateral Agent) as such Person’s true and lawful agent and attorney-in-fact,
and in such capacity, the Collateral Agent shall have the right, with power of
substitution for the Non-Lender Secured Parties and in each such Person’s name
or otherwise, to effectuate any sale, transfer or other disposition of the
Collateral. It is understood and agreed that the appointment of the Collateral
Agent as the agent and attorney-in-fact of the Non-Lender Secured Parties for
the purposes set forth herein is coupled with an interest and is irrevocable. It
is understood and agreed that the Collateral Agent has appointed the
Administrative Agent as its agent for purposes of perfecting certain of the
security interests created hereunder and for otherwise carrying out certain of
its obligations hereunder.
8.3 Waiver of Claims. To the maximum extent permitted by law, each NonLender
Secured Party waives any claim it might have against the Collateral Agent or the
Lenders with respect to, or arising out of, any action or failure to act or any
error of judgment, negligence, or mistake or oversight whatsoever on the part of
the Collateral Agent or the Lenders or their respective directors, officers,
employees or agents with respect to any exercise of rights or remedies under the
Loan Documents or any transaction relating to the Collateral (including, without
limitation, any such exercise described in Subsection 8.1(b)), except for any
such action or failure to act that constitutes willful misconduct or gross
negligence of such Person. To the maximum extent permitted by applicable law,
none of the Collateral Agent or any Lender or any of their respective directors,
officers, employees or agents shall be liable for failure to demand, collect or
realize upon any of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of the U.S. Parent Borrower, any Subsidiary of the U.S. Parent Borrower,
any Non-Lender Secured Party or any other Person or to take any other action or
forbear from doing so whatsoever with regard to the Collateral or any part
thereof, except for any such action or failure to act that constitutes willful
misconduct or gross negligence of such Person.
8.4 Designation of Non-Lender Secured Parties. The U.S. Parent Borrower may from
time to time designate a Person as a “Bank Products Provider,” a “Hedging
Provider” or a “Management Credit Provider” hereunder by written notice to the
Collateral Agent. Upon being so designated by the U.S. Parent Borrower, such
Bank Products Provider, Hedging Provider or Management Credit Provider shall be
a Non-Lender Secured Party for the purposes of this Agreement for as long as so
designated by the U.S. Parent Borrower; provided that, at the time of the U.S.
Parent Borrower’s
-40-

--------------------------------------------------------------------------------



designation of such Non-Lender Secured Party, the obligations of the relevant
Grantor under the applicable Hedging Agreement, Bank Products Agreement or
Management Guarantee (as the case may be) have not been designated as Additional
ABL Obligations.
SECTION 9
Miscellaneous
9.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except by a written
instrument executed by each affected Granting Party and the Collateral Agent,
provided that (a) any provision of this Agreement imposing obligations on any
Granting Party may be waived by the Collateral Agent in a written instrument
executed by the Collateral Agent and (b) if separately agreed in writing between
the U.S. Parent Borrower and any Non-Lender Secured Party (and such Non-Lender
Secured Party has been designated in writing by the U.S. Parent Borrower to the
Collateral Agent for purposes of this sentence, for so long as so designated),
no such waiver and no such amendment or modification shall amend, modify or
waive Subsection 6.5 (or the definition of “Non-Lender Secured Party” or
“Secured Party” to the extent relating thereto) if such waiver, amendment,
supplement or modification would directly and adversely affect a Non-Lender
Secured Party without the written consent of such affected Non-Lender Secured
Party. For the avoidance of doubt, it is understood and agreed that any
amendment, waiver, supplement or other modification of or to any Intercreditor
Agreement that would have the effect, directly or indirectly, through any
reference herein to any Intercreditor Agreement or otherwise, of waiving,
amending, supplementing or otherwise modifying this Agreement, or any term or
provision hereof, or any right or obligation of any Granting Party hereunder or
in respect hereof, shall not be given such effect except pursuant to a written
instrument executed by each affected Granting Party and the Collateral Agent in
accordance with this Subsection 9.1.
9.2 Notices. All notices, requests and demands to or upon the Collateral Agent
or any Granting Party hereunder shall be effected in the manner provided for in
Subsection 12.2 of the Credit Agreement; provided that any such notice, request
or demand to or upon any Guarantor shall be addressed to such Guarantor at its
notice address set forth on Schedule 1, unless and until such Guarantor shall
change such address by notice to the Collateral Agent and the Administrative
Agent given in accordance with Subsection 12.2 of the Credit Agreement.
9.3 No Waiver by Course of Conduct; Cumulative Remedies. None of the Collateral
Agent or any other Secured Party shall by any act (except by a written
instrument pursuant to Subsection 9.1), delay, indulgence, omission or otherwise
be deemed to have waived any right or remedy hereunder or to have acquiesced in
any Default or Event of Default. No failure to exercise, nor any delay in
exercising, on the part of the Collateral Agent or any other Secured Party, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by the Collateral Agent or any other Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy that the Collateral Agent or such other Secured Party would
otherwise have on any future occasion. The rights and remedies herein provided
are cumulative, may be exercised singly or concurrently and are not exclusive of
any other rights or remedies provided by law.
9.4 Enforcement Expenses; Indemnification.
-41-

--------------------------------------------------------------------------------



(a) Each Guarantor jointly and severally agrees to pay or reimburse each Secured
Party and the Collateral Agent for all their respective reasonable costs and
expenses incurred in collecting against such Guarantor under the guarantee
contained in Section 2 or otherwise enforcing or preserving any rights under
this Agreement against such Guarantor and the other Loan Documents to which such
Guarantor is a party, including, without limitation, the reasonable fees and
disbursements of counsel to the Secured Parties, the Collateral Agent and the
Administrative Agent.
(b) Each Grantor jointly and severally agrees to pay, and to save the Collateral
Agent, the Administrative Agent and the other Secured Parties harmless from, (x)
any and all liabilities with respect to, or resulting from any delay in paying,
any and all stamp, excise, sales or other similar taxes which may be payable or
determined to be payable with respect to any of the Security Collateral or in
connection with any of the transactions contemplated by this Agreement and (y)
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement (collectively, the “indemnified liabilities”),
in each case to the extent the U.S. Parent Borrower would be required to do so
pursuant to Subsection 12.5 of the Credit Agreement, and in any event excluding
any taxes or other indemnified liabilities arising from gross negligence, bad
faith or willful misconduct of the Collateral Agent, the Administrative Agent or
any other Secured Party as determined by a court of competent jurisdiction in a
final and nonappealable decision.
(c) The agreements in this Subsection 9.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.
9.5 Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the Granting Parties, the Collateral Agent and the Secured
Parties and their respective successors and assigns permitted by the Credit
Agreement.
9.6 Set-Off. Each Granting Party hereby irrevocably authorizes each of the
Administrative Agent and the Collateral Agent and each other Secured Party at
any time and from time to time without notice to such Granting Party, any such
notice being expressly waived by each Granting Party, to the extent permitted by
applicable law, upon the occurrence and during the continuance of an Event of
Default under Subsection 10.1(a) of the Credit Agreement so long as any amount
remains unpaid after it becomes due and payable by such Granting Party
hereunder, to set-off and appropriate and apply against any such amount any and
all deposits (general or special, time or demand, provisional or final) (other
than the Collateral Proceeds Account), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Collateral Agent, the Administrative Agent or such other Secured
Party to or for the credit or the account of such Granting Party, or any part
thereof in such amounts as the Collateral Agent, the Administrative Agent or
such other Secured Party may elect. The Collateral Agent, the Administrative
Agent and each other Secured Party shall notify such Granting Party promptly of
any such set-off and the application made by the Collateral Agent, the
Administrative Agent or such other Secured Party of the proceeds thereof;
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of the Collateral Agent, the
Administrative Agent and each other Secured Party under this Subsection 9.6 are
in addition to other rights and remedies (including, without limitation, other
rights of set-off) which the Collateral Agent, the Administrative Agent or such
other Secured Party may have.
9.7 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by telecopy
and other electronic
-42-

--------------------------------------------------------------------------------



transmission), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.
9.8 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction; provided that, with respect to any Pledged Stock issued by a
Foreign Subsidiary, all rights, powers and remedies provided in this Agreement
may be exercised only to the extent that they do not violate any provision of
any law, rule or regulation of any Governmental Authority applicable to any such
Pledged Stock or affecting the legality, validity or enforceability of any of
the provisions of this Agreement against the Pledgor (such laws, rules or
regulations, “Applicable Law”) and are intended to be limited to the extent
necessary so that they will not render this Agreement invalid, unenforceable or
not entitled to be recorded, registered or filed under the provisions of any
Applicable Law.
9.9 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
9.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Granting Parties, the Collateral Agent and the other
Secured Parties with respect to the subject matter hereof, and there are no
promises, undertakings, representations or warranties by the Granting Parties,
the Collateral Agent or any other Secured Party relative to subject matter
hereof not expressly set forth or referred to herein or in the other Loan
Documents.
9.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER AND ANY CLAIM OR CONTROVERSY RELATING HERETO SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE
EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND
WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
9.12 Submission to Jurisdiction; Waivers. Each party hereto hereby irrevocably
and unconditionally:
(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party
to the exclusive general jurisdiction of the Supreme Court of the State of New
York for the County of New York (the “New York Supreme Court”), and the United
States District Court for the Southern District of New York (the “Federal
District Court,” and together with the New York Supreme Court, the “New York
Courts”) and appellate courts from either of them; provided that nothing in this
Agreement shall be deemed or operate to preclude (i) the Collateral Agent from
bringing suit or taking other legal action in any other jurisdiction to realize
on the Collateral or any other security for the Obligations (in which case any
party shall be entitled to assert any claim or defense, including any claim or
defense that this Subsection 9.12 would otherwise require to be asserted in a
legal action or proceeding in a New York Court), or to enforce a judgment or
other court order in favor of the Administrative Agent or the Collateral Agent,
(ii) any party from bringing any
-43-

--------------------------------------------------------------------------------



legal action or proceeding in any jurisdiction for the recognition and
enforcement of any judgment, (iii) if all such New York Courts decline
jurisdiction over any Person, or decline (or in the case of the Federal District
Court, lack) jurisdiction over any subject matter of such action or proceeding,
a legal action or proceeding may be brought with respect thereto in another
court having jurisdiction and (iv) in the event a legal action or proceeding is
brought against any party hereto or involving any of its assets or property in
another court (without any collusive assistance by such party or any of its
Subsidiaries or Affiliates), such party from asserting a claim or defense
(including any claim or defense that this Subsection 9.12(a) would otherwise
require to be asserted in a legal proceeding in a New York Court) in any such
action or proceeding;
(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient forum and agrees not to plead or claim the same;
(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to any party at its
address referred to in Subsection 9.2 or at such other address of which the
Collateral Agent and the Administrative Agent (in the case of any other party
hereto) and the U.S. Parent Borrower (in the case of the Collateral Agent and
the Administrative Agent) shall have been notified pursuant thereto;
(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or (subject to clause (a) above)
shall limit the right to sue in any other jurisdiction; and
(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Subsection 9.12 any consequential or punitive damages.
9.13 Acknowledgments. Each Granting Party hereby acknowledges that:
(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;
(b) none of the Collateral Agent, the Administrative Agent or any other Secured
Party has any fiduciary relationship with or duty to any Granting Party arising
out of or in connection with this Agreement or any of the other Loan Documents,
and the relationship between the Granting Parties, on the one hand, and the
Collateral Agent, the Administrative Agent and the other Secured Parties, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and
(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Granting Parties and the Secured Parties.
9.14 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
-44-

--------------------------------------------------------------------------------



9.15 Additional Granting Parties. Each new Subsidiary of the U.S. Parent
Borrower that is required to become a party to this Agreement pursuant to
Subsection 8.8(a) of the Credit Agreement shall become a Granting Party for all
purposes of this Agreement upon execution and delivery by such Subsidiary of an
Assumption Agreement substantially in the form of Annex 2 hereto. Each existing
Granting Party that is required to become a Pledgor with respect to Capital
Stock of any new Subsidiary of the U.S. Parent Borrower pursuant to Subsection
8.8(a) of the Credit Agreement shall become a Pledgor with respect thereto upon
execution and delivery by such Granting Party of a Supplemental Agreement
substantially in the form of Annex 3 hereto.
9.16 Releases.
(a) At such time as the Loans and the other Obligations (other than any
Obligations owing to a Non-Lender Secured Party not then due and payable) then
due and owing shall have been paid in full, all Letters of Credit are terminated
or cash collateralized on terms reasonably satisfactory to the applicable Letter
of Credit Issuer (or other arrangements have been made with respect thereto on
terms reasonably satisfactory to the applicable Letter of Credit Issuer) and the
Commitments have been terminated, all Security Collateral shall be released from
the Liens created hereby, and this Agreement and all obligations (other than
those expressly stated to survive such termination) of the Collateral Agent and
each Granting Party hereunder shall terminate, all without delivery of any
instrument or performance of any act by any party, and all rights to the
Security Collateral shall revert to the Granting Parties. At the request and
sole expense of any Granting Party following any such termination, the
Collateral Agent shall deliver to such Granting Party (subject to Subsection
7.2, without recourse and without representation or warranty) any Security
Collateral held by the Collateral Agent hereunder, and execute, acknowledge and
deliver to such Granting Party such releases, instruments or other documents
(including without limitation UCC termination statements), and do or cause to be
done all other acts, as any Granting Party shall reasonably request to evidence
such termination.
(b) Upon any sale or other disposition of Security Collateral permitted by the
Credit Agreement (other than any sale or disposition to another Grantor), the
Lien pursuant to this Agreement on such sold or disposed of Security Collateral
shall be automatically released. In connection with a sale or other disposition
of all the Capital Stock of any Granting Party (other than to another Grantor)
or any other transaction or occurrence as a result of which such Granting Party
ceases to be a Restricted Subsidiary of the U.S. Parent Borrower or the sale or
other disposition of Security Collateral (other than a sale or disposition to
another Grantor) permitted under the Credit Agreement, the Collateral Agent
shall, upon receipt from the U.S. Parent Borrower of a written request for the
release of such Granting Party from its Guarantee or the release of the Security
Collateral subject to such sale, disposition or other transaction, identifying
such Granting Party or the relevant Security Collateral, together with a
certification by the U.S. Parent Borrower stating that such transaction is in
compliance with the Credit Agreement and the other Loan Documents, execute and
deliver to the U.S. Parent Borrower or the relevant Granting Party (subject to
Subsection 7.2, without recourse and without representation or warranty), at the
sole cost and expense of such Granting Party, any Security Collateral of such
relevant Granting Party held by the Collateral Agent, or the Security Collateral
subject to such sale or disposition (as applicable), and, at the sole cost and
expense of such Granting Party, execute, acknowledge and deliver to such
Granting Party such releases, instruments or other documents (including without
limitation UCC termination statements), and do or cause to be done all other
acts, as the U.S. Parent Borrower or such Granting Party shall reasonably
request (x) to evidence or effect the release of such Granting Party from its
Guarantee (if any) and of the Liens created hereby (if any) on such Granting
Party’s Security Collateral or (y) to evidence the release of the Security
Collateral subject to such sale or disposition.
-45-

--------------------------------------------------------------------------------



(c) Upon the release of any Granting Party pursuant to the last paragraph of
Section 12.1 of the Credit Agreement, the Lien pursuant to this Agreement on all
Security Collateral of such Granting Party (if any) shall be automatically
released, and the Guarantee (if any) of such Granting Party, and all obligations
of such Granting Party hereunder, shall terminate, all without delivery of any
instrument or performance of any act by any party, and the Collateral Agent
shall, upon the request of the U.S. Parent Borrower or such Granting Party,
deliver to the U.S. Parent Borrower or such Granting Party (subject to
Subsection 7.2, without recourse and without representation or warranty) any
Security Collateral of such Granting Party held by the Collateral Agent
hereunder and the Collateral Agent and the Administrative Agent shall execute,
acknowledge and deliver to the U.S. Parent Borrower or such Granting Party (at
the sole cost and expense of the U.S. Parent Borrower or such Granting Party)
all releases, instruments or other documents (including without limitation UCC
termination statements), and do or cause to be done all other acts, necessary or
reasonably desirable for the release of such Granting Party from its Guarantee
(if any) or the Liens created hereby (if any) on such Granting Party’s Security
Collateral, as applicable, as the U.S. Parent Borrower or such Granting Party
may reasonably request.
(d) Upon any Security Collateral being or becoming an Excluded Asset, the Lien
pursuant to this Agreement on such Security Collateral shall be automatically
released. At the request and sole expense of any Granting Party, the Collateral
Agent shall deliver such Security Collateral (if held by the Collateral Agent)
to such Granting Party and execute, acknowledge and deliver to such Granting
Party such releases, instruments or other documents (including without
limitation UCC termination statements), and do or cause to be done all other
acts, as such Granting Party shall reasonably request to evidence such release.
(e) So long as no Event of Default has occurred and is continuing, the
Collateral Agent shall at the direction of any applicable Granting Party return
to such Granting Party any proceeds or other property received by it during any
Event of Default pursuant to either Subsection 5.3.1 or 6.4 and not otherwise
applied in accordance with Subsection 6.5.
(f) The Collateral Agent shall have no liability whatsoever to any other Secured
Party as the result of any release of Security Collateral by it in accordance
with (or which the Collateral Agent in good faith believes to be in accordance
with) this Subsection 9.16.
9.17 Judgment.
(a) If for the purpose of obtaining judgment in any court it is necessary to
convert a sum due hereunder in one currency into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the Collateral Agent could purchase the first currency with such
other currency on the Business Day preceding the day on which final judgment is
given.
(b) The obligations of any Granting Party in respect of this Agreement to the
Collateral Agent, for the benefit of each holder of Obligations, shall,
notwithstanding any judgment in a currency (the “judgment currency”) other than
the currency in which the sum originally due to such holder is denominated (the
“original currency”), be discharged only to the extent that on the Business Day
following receipt by the Collateral Agent of any sum adjudged to be so due in
the judgment currency, the Collateral Agent may in accordance with normal
banking procedures purchase the original currency with the judgment currency; if
the amount of the original currency so purchased is less than the sum originally
due to such holder in the original currency, such Granting Party agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Collateral Agent for the benefit of such holder,
-46-

--------------------------------------------------------------------------------



against such loss, and if the amount of the original currency so purchased
exceeds the sum originally due to the Collateral Agent, the Collateral Agent
agrees to remit to the U.S. Parent Borrower, such excess. This covenant shall
survive the termination of this Agreement and payment of the Obligations and all
other amounts payable hereunder.
9.18 Transfer Tax Acknowledgment. Each party hereto acknowledges that the shares
delivered hereunder are being transferred to and deposited with the Collateral
Agent (or other Person in accordance with any applicable Intercreditor
Agreement) as security for the Obligations and that this Subsection 9.18 is
intended to be the certificate of exemption from New York stock transfer taxes
for the purposes of complying with Section 270.5(b) of the Tax Law of the State
of New York.
[Remainder of page left blank intentionally; Signature pages to follow.]



-47-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, all as of the date first written above.
U.S. BORROWERS:
UNIVAR INC.
By: /s/ Carl Lukach
        Name: Carl Lukach
        Title: Executive Vice President and Chief Financial Officer
UNIVAR USA INC.
CHEMPOINT.COM INC.
UNIVAR HOLDCO LLC
UNIVAR HOLDCO III LLC
PILATES MERGER SUB II, LLC
By: /s/ Kerri Howard
        Name: Kerri Howard
        Title: Treasurer
UNIVAR USA DELAWARE, INC.
UNIVAR DELAWARE, INC.
By: /s/ Kerri Howard
        Name: Kerri Howard
        Title: Vice President -Treasurer
TPG ACCOLADE DELAWARE, LLC
NEXEO SOLUTIONS HOLDINGS, LLC
NEXEO SOLUTIONS SUB HOLDING CORP.
NEXEO SOLUTIONS, LLC
ARCHWAY SALES, LLC
CHEMICAL SPECIALISTS AND DEVELOPMENT, LLC
STARTEX DISTRIBUTION WEST, LLC
STARTEX CHEMICAL, LLC
NEXEO SOLUTIONS PLASTICS, LLC
NEXEO SOLUTIONS FINANCE CORPORATION
By: /s/ Kerri Howard
        Name: Kerri Howard
        Title: Treasurer



[Signature Pages to Guarantee and Collateral Agreement]

--------------------------------------------------------------------------------

Execution Version
Acknowledged and Agreed to as of the date hereof by:
BANK OF AMERICA, N.A., as Collateral Agent
By: /s/ Brad Breidenbach
        Name: Brad Breidenbach
        Title: Senior Vice President



[Signature Pages to Guarantee and Collateral Agreement]

--------------------------------------------------------------------------------



ANNEX 1
ACKNOWLEDGEMENT AND CONSENT1
The undersigned hereby acknowledges receipt of a copy of the Amended and
Restated ABL Guarantee and Collateral Agreement, dated as of February 28, 2019
(the “Agreement”; capitalized terms used and not otherwise defined herein shall
have the meanings assigned to them in the Agreement or the Credit Agreement
referred to therein, as the case may be), made by and among UNIVAR Inc. and the
other Granting Parties party thereto in favor of BANK OF AMERICA, N.A., as
Collateral Agent and U.S. Administrative Agent. The undersigned agrees for the
benefit of the Collateral Agent, the Administrative Agent and the Lenders as
follows:
The undersigned will be bound by the terms of the Agreement applicable to it as
an Issuer (as defined in the Agreement) and will comply with such terms insofar
as such terms are applicable to the undersigned as an Issuer.
The undersigned will notify the Collateral Agent promptly in writing of the
occurrence of any of the events described in Subsection 5.3.1 of the Agreement.
The terms of Subsections 6.3(c) and 6.7 of the Agreement shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Subsection 6.3(c) or 6.7 of the Agreement.
[NAME OF ISSUER]
By:   
        Name: [__________________]
        Title: [_______________]
Address for Notices:
[__________________]


























1 This consent is necessary only with respect to any Issuer that is not also a
Granting Party

Annex 1-1

--------------------------------------------------------------------------------



ANNEX 2
ASSUMPTION AGREEMENT
ASSUMPTION AGREEMENT, dated as of [_______ __], 20[_], made by
[______________________________], a [______________] corporation [([each
an][the] “Additional Granting Party”), in favor of BANK OF AMERICA, N.A., as
collateral agent (in such capacity, the “Collateral Agent”) and as U.S.
administrative agent (in such capacity, the “Administrative Agent”) for the
banks and other financial institutions from time to time parties to the Credit
Agreement referred to below and the other Secured Parties (as defined in the
Guarantee and Collateral Agreement referred to below). All capitalized terms not
defined herein shall have the meaning ascribed to them in the Guarantee and
Collateral Agreement, or if not defined therein, in the Credit Agreement.
W I T N E S S E T H :
WHEREAS, UNIVAR INC., a Delaware corporation (together with its successors and
assigns, the “U.S. Parent Borrower”), the U.S. Subsidiary Borrowers party
thereto, Univar Canada Ltd., as Canadian Borrower, the several banks and other
financial institutions from time to time party thereto (the “Lenders”), the
Administrative Agent, the Collateral Agent, Bank of America, N.A. (acting
through its Canadian branch), as Canadian administrative agent and the other
parties party thereto are parties to a Amended and Restated Credit Agreement,
dated as of February 28, 2019 (as amended, supplemented, waived or otherwise
modified from time to time, the “Credit Agreement”);
WHEREAS, in connection with the Credit Agreement, the U.S. Parent Borrower,
certain Domestic Subsidiaries of the U.S. Parent Borrower are, or are to become,
parties to the Amended and Restated ABL Guarantee and Collateral Agreement,
dated as of February 28, 2019 (as amended, supplemented, waived or otherwise
modified from time to time, the “Guarantee and Collateral Agreement”), in favor
of the Collateral Agent, for the benefit of the Secured Parties;
WHEREAS, [the][each] Additional Granting Party is a member of an affiliated
group of companies that includes the U.S. Parent Borrower and each other
Granting Party; the proceeds of the extensions of credit under the Credit
Agreement will be used in part to enable the Borrowers to make valuable
transfers to one or more of the other Granting Parties (including such
Additional Granting Party) in connection with the operation of their respective
businesses; and the Borrowers and the other Granting Parties (including such
Additional Granting Party) are engaged in related businesses, and each such
Granting Party (including [each] such Additional Granting Party) will derive
substantial direct and indirect benefit from the making of the extensions of
credit under the Credit Agreement;
WHEREAS, the Credit Agreement requires [the][each] Additional Granting Party to
become a party to the Guarantee and Collateral Agreement; and
WHEREAS, [the][each] Additional Granting Party has agreed to execute and deliver
this Assumption Agreement in order to become a party to the Guarantee and
Collateral Agreement;
NOW, THEREFORE, IT IS AGREED:
1. Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, [the][each] Additional Granting Party, as provided in
Subsection 9.15 of the Guarantee and Collateral Agreement, hereby becomes a
party to the Guarantee and Collateral Agreement as a Granting Party thereunder
with the same force and effect as if originally named therein as a
Annex 2-1

--------------------------------------------------------------------------------



[Guarantor] [, Grantor and Pledgor] [and Grantor] [and Pledgor]2 and, without
limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities of a [Guarantor] [, Grantor and Pledgor] [and
Grantor] [and Pledgor]3 thereunder. The information set forth in Annex 1-A
hereto is hereby added to the information set forth in Schedules [____________]
to the Guarantee and Collateral Agreement, and such Schedules are hereby amended
and modified to include such information. [The][Each] Additional Granting Party
hereby represents and warrants that each of the representations and warranties
of such Additional Granting Party, in its capacities as a [Guarantor] [, Grantor
and Pledgor] [and Grantor] [and Pledgor],4 contained in Section 4 of the
Guarantee and Collateral Agreement is true and correct in all material respects
on and as the date hereof (after giving effect to this Assumption Agreement) as
if made on and as of such date. Each Additional Granting Party hereby grants, as
and to the same extent as provided in the Guarantee and Collateral Agreement, to
the Collateral Agent, for the benefit of the Secured Parties, a continuing
security interest in the [Collateral (as such term is defined in Subsection 3.1
of the Guarantee and Collateral Agreement) of such Additional Granting Party]
[and] [the Pledged Collateral (as such term is defined in the Guarantee and
Collateral Agreement) of such Additional Granting Party, except as provided in
Subsection 3.3 of the Guarantee and Collateral Agreement].
2. GOVERNING LAW. THIS ASSUMPTION AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER AND ANY CLAIM OR CONTROVERSY RELATING HERETO SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT
OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY
STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.
IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.
[ADDITIONAL GRANTING PARTY]
By:   
        Name:
        Title:
Acknowledged and Agreed to as of the date hereof by:
BANK OF AMERICA, N.A.,
as Collateral Agent and Administrative Agent
By:   
        Name:
        Title:
1 Indicate the capacities in which the Additional Granting Party is becoming a
Grantor
2 Indicate the capacities in which the Additional Granting Party is becoming a
Grantor
3 Indicate the capacities in which the Additional Granting Party is becoming a
Grantor

Annex 2-2

--------------------------------------------------------------------------------



ANNEX 3
SUPPLEMENTAL AGREEMENT
SUPPLEMENTAL AGREEMENT, dated as of [_________ __], 20[ ], made by
[______________________________], a [______________] corporation (the
“Additional Pledgor”), in favor of BANK OF AMERICA, N.A., as collateral agent
(in such capacity, the “Collateral Agent”) and as U.S. administrative agent (in
such capacity, the “Administrative Agent”) for the banks and other financial
institutions from time to time parties to the Credit Agreement referred to below
and the other Secured Parties (as defined in the Guarantee and Collateral
Agreement referred to below). All capitalized terms not defined herein shall
have the meaning ascribed to them in the Guarantee and Collateral Agreement, or
if not defined therein, in the Credit Agreement.
W I T N E S S E T H :
WHEREAS, UNIVAR INC., a Delaware corporation (together with its successors and
assigns, the “U.S. Parent Borrower”), the U.S. Subsidiary Borrowers party
thereto, Univar Canada Ltd., as Canadian Borrower, the several banks and other
financial institutions from time to time party thereto (the “Lenders”), the
Administrative Agent, the Collateral Agent, Bank of America, N.A. (acting
through its Canadian branch), as Canadian administrative agent and the other
parties party thereto are parties to a Amended and Restated Credit Agreement,
dated as of February 28, 2019 (as amended, supplemented, waived or otherwise
modified from time to time, the “Credit Agreement”);
WHEREAS, in connection with the Credit Agreement, the U.S. Parent Borrower,
certain Domestic Subsidiaries of the U.S. Parent Borrower are, or are to become,
parties to the Amended and Restated ABL Guarantee and Collateral Agreement,
dated as of February 28, 2019 (as amended, supplemented, waived or otherwise
modified from time to time, the “Guarantee and Collateral Agreement”), in favor
of the Collateral Agent, for the benefit of the Secured Parties;
WHEREAS, the Credit Agreement requires the Additional Pledgor to become a
Pledgor under the Guarantee and Collateral Agreement with respect to Capital
Stock of certain new Subsidiaries of the Additional Pledgor; and
WHEREAS, the Additional Pledgor has agreed to execute and deliver this
Supplemental Agreement in order to become such a Pledgor under the Guarantee and
Collateral Agreement;
NOW, THEREFORE, IT IS AGREED:
1. Guarantee and Collateral Agreement. By executing and delivering this
Supplemental Agreement, the Additional Pledgor, as provided in Subsection 9.15
of the Guarantee and Collateral Agreement, hereby becomes a Pledgor under the
Guarantee and Collateral Agreement with respect to the shares of Capital Stock
of the Subsidiary of the Additional Pledgor listed in Annex 1 hereto and will be
bound by all terms, conditions and duties applicable to a Pledgor under the
Guarantee and Collateral Agreement, as a Pledgor thereunder. The information set
forth in Annex 1 hereto is hereby added to the information set forth in Schedule
2 to the Guarantee and Collateral Agreement, and such Schedule 2 is hereby
amended and modified to include such information. The Additional Pledgor hereby
represents and warrants that each of the representations and warranties of such
Additional Pledgor, in its capacity as a Pledgor, contained in Subsection 4.3 of
the Guarantee and Collateral Agreement is true and correct in all material
respects on and as the date hereof (after giving effect to this Supplemental
Agreement) as if made on and as of such date. The Additional Pledgor hereby
undertakes each of the
Annex 3-1

--------------------------------------------------------------------------------



covenants, in its capacity as a Pledgor, contained in Subsection 5.3 of the
Guarantee and Collateral Agreement. The Additional Pledgor hereby grants, as and
to the same extent as provided in the Guarantee and Collateral Agreement, to the
Collateral Agent, for the benefit of the Secured Parties, a continuing security
interest in all of the Pledged Collateral of such Additional Pledgor now owned
or at any time hereafter acquired by such Pledgor, and any Proceeds thereof,
except as provided in Subsection 3.3 of the Guarantee and Collateral Agreement.
The Additional Pledgor represents and warrants to the Collateral Agent and the
other Secured Parties that this Supplemental Agreement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.
2. GOVERNING LAW. THIS SUPPLEMENTAL AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER AND ANY CLAIM OR CONTROVERSY RELATING HERETO SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT
OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY
STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.
IN WITNESS WHEREOF, the undersigned has caused this Supplemental Agreement to be
duly executed and delivered as of the date first above written.
[ADDITIONAL PLEDGOR]
By:   
        Name:
        Title:
Acknowledged and Agreed to as of the date hereof by:
BANK OF AMERICA, N.A.,
as Collateral Agent and Administrative Agent
By:    
        Name:
        Title:






Annex 3-2